


Exhibit 10.80

 

[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS

 

 

 

 

JOINT VENTURE CONTRACT

for the Establishment of

UNIVERSAL COMMUNICATION TECHNOLOGY

(HANGZHOU) COMPANY LIMITED

by and among

UTSTARCOM TELECOM CO., LTD.,

MATSUSHITA ELECTRIC INDUSTRIAL CO., LTD.

and

MATSUSHITA COMMUNICATION INDUSTRIAL CO., LTD.

 

--------------------------------------------------------------------------------


 

Table of Content

 

 

Chapter 1.

General Provisions

Chapter 2.

Definitions

Chapter 3.

Joint Venture Parties

Chapter 4.

Establishment of the Company

Chapter 5.

Purpose and Business Scope

Chapter 6.

Total Amount of Investment & Registered Capital

Chapter 7.

Representation & Warranty

Chapter 8.

Responsibilities of Parties

Chapter 9.

Board of Directors

Chapter 10.

Business Management Organization

Chapter 11.

Labor Management

Chapter 12.

Tax, Financial Affairs and Accounting

Chapter 13.

Confidentiality

Chapter 14.

Profit Distribution

Chapter 15.

Insurance

Chapter 16.

Equipment and Materials

Chapter 17.

Sale of Products

Chapter 18.

Duration of the Company

Chapter 19.

Dissolution of the Company

Chapter 20.

Liquidation and Disposal of Assets

Chapter 21.

Liabilities for Breach of Contract; Indemnities

Chapter 22.

Force Majeure

Chapter 23.

Intellectual Property

Chapter 24.

Applicable Law

Chapter 25.

Settlement of Disputes

Chapter 26.

Language

Chapter 27.

Notice

Chapter 28.

Trademark

Chapter 29.

Effectiveness of Contract and Miscellaneous

 

--------------------------------------------------------------------------------


 

Chapter 1              GENERAL PROVISIONS

 

Article 1

 

THIS JOINT VENTURE CONTRACT (hereinafter referred to as the “Contract”) is
signed in on the fifth day of July in 2002 in Yokohama, Japan, in accordance
with the Law of the People’s Republic of China on Chinese-Foreign Equity Joint
Ventures (the “Joint Venture Law”) and other applicable Chinese laws, by and
among UTStarcom Telecom Co., Ltd. (hereinafter referred to as “Party A”, or
“UTS”), Matsushita Electric Industrial Co., Ltd. (hereinafter referred to as
“Party B”, or “MEI”) and Matsushita Communication Industrial Co., Ltd.
(hereinafter referred to as “Party C”, or “MCI”).  The Parties hereto agree to
jointly invest to establish a sino-foreign equity joint venture company in
Hangzhou, Zhejiang Province of the People’s Republic of China based on the
principles of equality and mutual benefit in accordance with the terms and
conditions set forth below.

Chapter 2              DEFINITIONS

 

Article 2

 

For purposes of this Contract, except as otherwise expressly provided or unless
the content clearly indicates a contrary intent, the following terms shall have
the meanings set forth below:

“Affiliate” of a Party means any corporation, partnership, joint venture or
other entity or natural person controlling, controlled by, or under common
control with, such Party, excluding the Company; a person or entity shall be
deemed to “control” another person or entity if the former possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies of the latter, through ownership of majority voting securities.

“Articles of Association” shall mean, the Articles of Association of the Company
as executed by the Parties hereto and amended thereafter from time to time.

“Board of Directors” shall mean the board of directors of the Company.

--------------------------------------------------------------------------------


 

“Company” shall mean “Universal Communication Technology (Hangzhou) Company
Limited” in English and [Chinese Characters] in Chinese, the joint venture
company formed by the Parties pursuant to the Joint Venture Law, other
applicable laws and regulations of the PRC and this Contract.

“Contract”, unless otherwise indicated, shall mean this contract, including
appendixes.

“Party” and “Parties” shall mean each and all of Party A, Party B and Party C.

“PRC law(s)” shall mean the national and local laws, regulations and rules of
the PRC.

“RMB” shall mean the legal currency of China.

“Trademark” and “Business name” shall mean the trademark and/or business name of
the Party A to be licensed to the Company.

“US Dollars” or “US$” shall mean the legal currency of the United States of
America.

Chapter 3              JOINT VENTURE PARTIES

 

Article 3

 

The Parties to this Contract are as follows:

UTStarcom Telecom Co., Ltd., registered in Hangzhou, People’s Republic of China,
with its legal address at 2,3 Yile Industrial Park, 129# Wen Yi Road, Hangzhou,
China

 

Legal representative:

Name: Ying Wu

 

Position: Chairman

 

Nationality: Chinese

Matsushita Electric Industrial Co., Ltd., registered in 1006 Kadoma, Kadoma-shi,
Osaka 571-8501, Japan.

 

 

-2-

--------------------------------------------------------------------------------


 

Legal representative:

Name: Kunio Nakamura

 

Position: President

 

Nationality: Japanese

Matsushita Communication Industrial Co., Ltd., registered in 4-3-1
Tsunashima-higashi, Kohoku-Ku, Yokohama, 223-8939, Japan.

 

Legal representative:

Name: Yasuo Katsura

 

Position: President

 

Nationality: Japanese

Chapter 4              ESTABLISHMENT OF THE COMPANY

 

Article 4

 

The Parties hereto agree to set up a Sino-foreign joint venture company in
accordance with the Joint Venture Law and other applicable PRC laws and this
Contract.  This Contract shall become effective on the day on which the approval
of this Contract by the examination and approval authority be obtained.

 

Article 5

 

The name of the Company shall be Universal Communication Technology (Hangzhou)
Company Limited in English and [Chinese Characters] in Chinese.  The legal
address of the Company shall be 3 Yile Industrial Park, 129# Wen Yi Road,
Hangzhou, China.

 

Article 6

 

The activities of the Company shall be governed by and comply with PRC laws.

 

Article 7

 

The Company shall be a limited liability company under the laws of the PRC.  The
liability of the Parties for the losses, risks, liabilities and any other
obligations whatsoever of the Company shall be limited and in proportion to the
subscribed amount of their respective contributions to the registered capital of
the Company.  No Party shall have any liability to the Company or to any third
Party in connection with the activities of the Company either jointly or
severally other than the requirement

 

 

-3-

--------------------------------------------------------------------------------


 

 

to make such contribution, unless otherwise agreed to in writing by the
Parties.  In no event shall any Party be responsible for any losses, risks,
liabilities or obligations whatsoever resulting from any act of the other
Parties.

 

Article 8

 

The production plan covering the period from the signature of this Contract to
commencement of production by the Company shall be in compliance with those plan
confirmed by the Parties upon signature of this Contract by the Parties.  Each
Party shall be responsible for carrying out its obligation as assigned in
accordance with such production plan.

Chapter 5              PURPOSE AND BUSINESS SCOPE

 

Article 9


 


9.1                                 THE PURPOSE OF ESTABLISHMENT OF THE COMPANY
IS TO CAUSE THE COMPANY TO ENGAGE IN THE BUSINESS DESCRIBED IN ARTICLE 9.2
HEREOF ON THE PRINCIPLES OF MAXIMIZING THE PROFIT.


9.2                                 THE BUSINESS SCOPE OF THE COMPANY SHALL BE
DESIGN AND DEVELOPMENT, MANUFACTURING, SALES, REPAIR SERVICE OF COMMUNICATION
PRODUCTS SUCH AS [***] (HEREINAFTER REFERRED TO AS “PRODUCTS”).

Chapter 6              TOTAL AMOUNT OF INVESTMENT AND

REGISTERED CAPITAL

 

Article 10

 

The total amount of investment of the Company shall be [***].

 

Article 11

 

The registered capital of the Company shall be [***] US Dollars [***]. 
Party A’s contribution to the registered capital of the Company shall be RMB in
cash which is equivalent to [***] which accounts for [***] of the total
registered capital of the Company.  Party B’s contribution to the registered
capital of the Company shall be [***] in cash, which accounts for [***] of the
total registered capital of the Company.  Party C’s contribution to the
registered capital of the Company shall be [***] in cash, which accounts for
[***] of the total registered capital of the Company.


 


-4-

--------------------------------------------------------------------------------


 

Article 12

 

The Parties hereto shall respectively make all of their contributions to the
registered capital of the Company within [***] following the issuance of the
business license of the Company.

 

Article 13

 

After the Parties have made their respective contributions in accordance with
the foregoing provision, the Company shall, on the basis of a capital
contribution verification report issued by an accounting firm registered in the
PRC and retained by the Company, issue an investment certificate to each Party. 
Such investment certificate shall specify the name of the Company, the date of
the establishment of the Company, the name of the Party and the capital
investment contributed thereby, the dates of each contribution, and the date of
the investment certificate.

 

Article 14

 

The balance between the total amount of investment and registered capital of the
Company may, pursuant to the decision of the Board of Directors in accordance
with the business needs of the Company, be raised by the Company through loans
from domestic and/or foreign financial institutions.

 

Article 15

 

The Company may increase and reduce its registered capital subject to any
necessary approval of the examination and approval authority.  In case of any
increase of the registered capital, each Party shall have the right to subscribe
to the amount of such additional capital in accordance with its respective
proportional equity interest at the time.  If any Party does not subscribe to
the amount of additional capital in accordance with its proportional equity
interest at the time, the other Parties may subscribe to it, in which event
appropriate adjustments shall be made to the ratio of the equity interest of the
Parties.

 

Article 16


 


16.1                           EXCEPT FOR TRANSFER OF ANY PART OF ITS EQUITY
INTEREST FROM PARTY C TO PARTY B, NO PARTY MAY TRANSFER, SELL, ASSIGN, GIVE OR
OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS EQUITY INTEREST IN THE COMPANY
WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF THE OTHER PARTIES, THE APPROVAL OF
THE BOARD OF DIRECTORS, AND THE APPROVAL OF THE ORIGINAL EXAMINATION AND
APPROVAL AUTHORITY.


 

-5-

--------------------------------------------------------------------------------


 


IN THE EVENT A PARTY INTENDS TO ASSIGN AND TRANSFER ALL OR PART OF ITS EQUITY
INTEREST TO ANY OF ITS AFFILIATES, HOWEVER, THE OTHER PARTIES SHALL GRANT ITS
CONSENT.


16.2                           THE EQUITY INTEREST OWNED BY EACH PARTY SHALL BE
FREE AND CLEAR OF ANY AND ALL ENCUMBRANCES, SECURITY AND/OR LIENS OF ANY NATURE
WHATSOEVER.


16.3                           THE TRANSFER OF ITS EQUITY INTEREST BY THE
PARTY SHALL BECOME EFFECTIVE UPON THE APPROVAL BY THE ORIGINAL EXAMINATION AND
APPROVAL AUTHORITY AFTER THE RESOLUTION OF THE BOARD OF DIRECTORS AND, SIGNATURE
OF THE AGREEMENT FOR THE TRANSFER OF EQUITY INTEREST.


16.4                           WHEN ONE PARTY TO THE COMPANY ASSIGNS, OR
TRANSFERS ALL OR PART OF ITS EQUITY INTEREST (HEREINAFTER REFERRED TO AS
“PROPOSING PARTY”), THE OTHER PARTIES SHALL HAVE PRE-EMPTIVE RIGHT TO PURCHASE
SUCH EQUITY INTEREST.  IF SUCH PRE-EMPTIVE RIGHT IS NOT EXERCISED WITHIN THE
[***] DAY PERIOD, THE PROPOSING PARTY SHALL HAVE THE RIGHT, EXERCISABLE AFTER
THE EXPIRY OF THE [***] DAY PERIOD OR THE RECEIPT OF THE OFFER TO PURCHASE
PORTION OF THE EQUITY INTEREST FROM THE OTHER PARTIES AS THE CASE MAY BE, TO
TRANSFER THE EQUITY INTEREST TO THE THIRD PARTY AT THE PRICE, DETERMINED BASED
ON THE LATEST AUDITED FINANCIAL STATEMENTS AND ON TERMS AND CONDITIONS NOT MORE
FAVORABLE TO SUCH THIRD PARTY THAN THOSE PROPOSED BY THE PROPOSING PARTY FOR THE
EXERCISE OF PRE-EMPTIVE RIGHTS.


16.5                           UPON ANY TRANSFER BY A PARTY OF ALL OR ANY PART
OF ITS EQUITY INTEREST IN THE COMPANY, THE TRANSFERRING PARTY SHALL SURRENDER TO
THE COMPANY FOR CANCELLATION ITS INVESTMENT CERTIFICATES ISSUED BY THE COMPANY,
AND THE COMPANY SHALL ISSUE A NEW INVESTMENT CERTIFICATE TO THE TRANSFEREE, IF
NECESSARY.


16.6                           AFTER THE APPROVAL OF THE ORIGINAL EXAMINATION
AND APPROVAL AUTHORITY OF ANY INCREASE OR REDUCTION OF THE REGISTERED CAPITAL OF
THE COMPANY OR OF ANY TRANSFER OF ANY PARTY’S INTEREST IN THE COMPANY,
PROCEDURES FOR REGISTRATION SHALL BE HANDLED BY THE COMPANY WITH THE RELEVANT
DEPARTMENT OF ADMINISTRATION OF INDUSTRY AND COMMERCE.

 

-6-

--------------------------------------------------------------------------------


 

Chapter 7              REPRESENTATION AND WARRANTY

 

Article 17


 


17.1                           PARTY A HEREBY REPRESENTS AND WARRANTS THAT:


I.                                          PARTY A IS A LIMITED LIABILITY
COMPANY DULY ESTABLISHED, VALID AND EXISTING IN GOOD STANDING AS A LEGAL PERSON
IN ACCORDANCE WITH PRC LAWS.


II.                                       PARTY A HAS ALL REQUISITE POWER AND
AUTHORITY AND ALL NECESSARY LICENSES AND PERMITS TO EXECUTE AND PERFORM THIS
CONTRACT, ALL OF THE APPENDIXES ATTACHED HERETO, THE ARTICLES OF ASSOCIATIONS,
AND ANY AGREEMENT AND DOCUMENTS REFERRED TO IN THIS CONTRACT TO WHICH IT IS A
PARTY AND WILL BE BOUND BY THE TERMS AND CONDITIONS THEREIN.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS CONTRACT BY PARTY A WILL NOT VIOLATE ANY
PROVISIONS OF PRC LAWS.


III.                                    PARTY A’S REPRESENTATIVE, WHOSE
SIGNATURE IS AFFIXED TO THIS CONTRACT, HAS BEEN FULLY AUTHORIZED TO EXECUTE THIS
CONTRACT PURSUANT TO A VALID POWER OF ATTORNEY.


IV.                                   PARTY A’S EXECUTION, AND PERFORMANCE OF
THIS CONTRACT, THE ARTICLES OF ASSOCIATION AND ANY OTHER AGREEMENTS AND
DOCUMENTS CONTEMPLATED HEREAFTER WILL NOT VIOLATE ANY OF ITS CONSTITUTION
DOCUMENTS, ITS ANY OTHER AGREEMENT OR OBLIGATION, OR ANY CURRENTLY EFFECTIVE PRC
LAW THAT MAY BE APPLICABLE TO ANY ASPECT OF THE TRANSACTIONS CONTEMPLATED
HEREAFTER.


17.2                           PARTY B AND PARTY C HEREBY REPRESENT THAT:


I.                                          PARTY B AND PARTY C ARE LIMITED
LIABILITY COMPANIES DULY INCORPORATED AND VALID EXISTING IN GOOD STANDING UNDER
THE LAWS OF JAPAN.


II.                                       PARTY B AND PARTY C HAVE ALL REQUISITE
POWER AND AUTHORITY AND ALL NECESSARY LICENSES AND PERMITS TO EXECUTE AND
PERFORM THIS CONTRACT, ALL OF THE APPENDIXES ATTACHED HERETO, THE ARTICLES OF
ASSOCIATIONS, AND ANY AGREEMENT AND DOCUMENTS REFERRED TO IN THIS CONTRACT TO
WHICH IT IS A PARTY AND WILL BE BOUND BY THE TERMS AND CONDITIONS THEREIN.

 

-7-

--------------------------------------------------------------------------------


 


III.                                    REPRESENTATIVES OF PARTY B AND PARTY C,
WHOSE SIGNATURES ARE AFFIXED TO THIS CONTRACT, HAVE BEEN FULLY AUTHORIZED TO
EXECUTE THIS CONTRACT PURSUANT TO A VALID POWER OF ATTORNEY.


IV.                                   EXECUTION, AND PERFORMANCE OF THIS
CONTRACT, THE ARTICLES OF ASSOCIATION AND ANY OTHER AGREEMENTS AND DOCUMENTS
CONTEMPLATED HEREAFTER BY PARTY B AND PARTY C WILL NOT VIOLATE ANY OF ITS
CONSTITUTION DOCUMENTS, ITS ANY OTHER AGREEMENT OR OBLIGATION, OR ANY CURRENTLY
EFFECTIVE LAW, REGULATION OR DECREE OF ITS JURISDICTION OF ORGANIZATION OR
INCORPORATION THAT MAY BE APPLICABLE TO ANY ASPECT OF THE TRANSACTIONS
CONTEMPLATED HEREAFTER.

Chapter 8              RESPONSIBILITIES OF PARTIES

 

Article 18


 


18.1                           PARTY A, PARTY B AND PARTY C SHALL RESPECTIVELY
BE RESPONSIBLE FOR THE FOLLOWING DUTIES AND OBLIGATIONS:


I.                                          MAKING TIMELY CONTRIBUTION IN FULL
TO THE REGISTERED CAPITAL PURSUANT TO ARTICLES 12 HEREIN.


II.                                       ASSISTING EACH OTHER IN OBTAINING
NECESSARY APPROVAL AND REGISTRATION FROM THE CHINESE AUTHORITIES.


III.                                    ASSISTING THE COMPANY IN OBTAINING
AVAILABILITY OF FOREIGN CURRENCY IN THE PRC AND LOANS FROM FINANCIAL
INSTITUTIONS IN THE PRC, IN PURCHASING OR LEASING OF PARTS AND OFFICE EQUIPMENT,
IN APPLYING FOR SUPPLIES OF FUEL, WATER, ELECTRICITY, GAS AND FOR TELEPHONE,
TELEGRAPH, FACSIMILE, TELEX AND OTHER COMMUNICATION FACILITIES, AND ANY OTHER
NECESSARY FOR THE PURPOSE OF THIS AGREEMENT.


IV.                                   FOR THE PROPER OPERATION OF THE JV, EACH
PARTY HERETO AGREES TO ORDER THE MEMBERS OF THE BOARD OF DIRECTORS IT ASSIGNS TO
THE JV TO REACH, AFTER THE ESTABLISHMENT OF THE JV, A RESOLUTION OF THE BOARD OF
DIRECTORS TO DULY EXECUTE THE AGREEMENTS ATTACHED HERETO AS APPENDIX I (MCI
TECHNICAL LICENSE AGREEMENT), APPENDIX II (UTS TECHNICAL


 

-8-

--------------------------------------------------------------------------------


 


LICENSE AGREEMENT), APPENDIX III (EQUIPMENT PURCHASE AGREEMENT) AND APPENDIX IV
(PERSONNEL ASSIGNMENT AGREEMENT).


V.                                      LICENSING OR CAUSED TO BE LICENSED TO
THE COMPANY, PURSUANT TO THE TERMS AND CONDITIONS OF THE TECHNICAL LICENSE
AGREEMENT.


VI.                                   FOR PARTY B, ENTERING INTO PERSONNEL
ASSIGNMENT; AND FOR PARTY C, EQUIPMENT PURCHASE AGREEMENT AND PERSONNEL
ASSIGNMENT AGREEMENT.


18.2                           ANY EXPENSE ARISING OUT OF THE PERIOD FROM THE
SIGNATURE OF THIS CONTACT BY ALL PARTIES TO THE COMMENCEMENT OF THE PRODUCTION
OF THE PRODUCTS SHALL BE APPROPRIATED FOR START-UP EXPENSES OF THE COMPANY TO
THE EXTENT AGREED BY THE PARTIES.  ANY EXPENSE FIRSTLY OWED BY THE PARTY(S)
PRIOR TO THE SIGNATURE OF THIS CONTRACT BY ALL PARTIES AND TO BE APPROPRIATED
FOR START-UP EXPENSES SHALL BE APPROPRIATED FOR START-UP EXPENSE AFTER WRITTEN
CONSENT OF ALL PARTIES.

Chapter 9              BOARD OF DIRECTORS

 

Article 19

 

The Company shall establish a Board of Directors.  The date of issuance of the
Company business license shall be the date of the establishment of the Board of
Directors of the Company.

 

Article 20

 

The Board of Directors shall be composed of [***] members including the
chairman, of which [***] shall be appointed by Party A, [***] shall be appointed
by Party B and the [***] by Party C.  The chairman of the Board of Directors
(hereinafter referred to as the “Chairman”) shall be appointed by [***].

 

Article 21

 

The term of office for the directors and the Chairman shall be [***]; the term
of office for the directors may be renewed by the appointing Party.  Each
Party may, by giving [***] of prior written notice to the other Parties, remove
at any time any director whom it has appointed.  If a director is removed during
his term of office, the director succeeding him shall serve for the remaining
term of office of such former director.

 

-9-

--------------------------------------------------------------------------------


 

Article 22

 

The Chairman shall be the legal representative of the Company.  Should the
Chairman be unable to perform his responsibilities for some reasons, he/she may
authorize any other director to represent the Company temporarily.

 

Article 23


 


23.1                           THE BOARD OF DIRECTORS SHALL BE THE HIGHEST
AUTHORITY OF THE COMPANY AND SHALL HAVE THE RIGHT TO MAKE DECISIONS ON ALL MAJOR
AND IMPORTANT MATTERS OF THE COMPANY.


23.2                           RESOLUTIONS INVOLVING THE FOLLOWING MATTERS SHALL
REQUIRE THE UNANIMOUS APPROVAL OF THE DIRECTORS PRESENT, INCLUDING ANY PROXIES
AT A DULY CONVENED MEETING OF BOARD OF DIRECTORS:


I.                                          ANY AMENDMENT OR MODIFICATION OF THE
ARTICLES OF ASSOCIATION.


II.                                       INCREASE, ASSIGNMENT OR DEDUCTION OF
REGISTERED CAPITAL AND THE ADJUSTMENT OF EACH PARTY’S CONTRIBUTION TO THE
REGISTERED CAPITAL’S RATIO.


III.                                    MERGER OF THE COMPANY WITH ANY OTHER
ECONOMIC ORGANIZATION.


IV.                                   TERMINATION, DISSOLUTION OR LIQUIDATION OF
THE COMPANY.


23.3                           RESOLUTIONS INVOLVING THE FOLLOWING MATTERS SHALL
REQUIRE AN AFFIRMATIVE VOTE OF AT LEAST FOUR FIFTHS (4/5) OF THE DIRECTORS
PRESENT, INCLUDING ANY PROXIES AT A DULY CONVENED MEETING OF BOARD OF DIRECTORS:


I.                                          ISSUANCE OF ANY GUARANTEES FOR THE
PAYMENT OBLIGATIONS OF ANY PERSON OR ENTITY OR THE MAKING OF ANY OTHER FINANCING
ARRANGEMENTS.


II.                                       APPROVAL OF AN INDIVIDUAL LOAN
TRANSACTION OR AGGREGATE LOAN TRANSACTIONS ON BEHALF COMPANY.


III.                                    APPROVAL OF CAPITAL EXPENDITURES OR
CAPITAL COMMITMENTS WITH A VALUE EXCEEDING [***].

 

-10-

--------------------------------------------------------------------------------


 


IV.                                   ASSIGNMENT, TRANSFER, SALE, LEASE OR OTHER
DISPOSITION OF ANY BUSINESS OR ASSETS OF THE COMPANY WITH A VALUE EXCEEDING
[***] OR THE TAKING OVER OR ACQUISITION OF ANY BUSINESS OR ASSETS OF ANY OTHER
PERSON OR ENTITY WITH A VALUE EXCEEDING [***].


V.                                      MORTGAGE, PLEDGE OR GRANTING OF A
SECURITY INTEREST OR OTHER TYPES OF LIENS IN ANY BUILDING, FACTORY, OFFICE SPACE
OR OTHER FIXED ASSETS OR CAPITAL EQUIPMENT OF THE COMPANY WITH A VALUE EXCEEDING
[***].


VI.                                   ADDITION OF ITEMS TO OR CHANGE OF THE
SCOPE OF BUSINESS OF THE COMPANY:


VII.                                ESTABLISHMENT OF ANY SUBSIDIARIES OR RELATED
LEGAL PERSONS, INCLUDING BUT NOT LIMITED TO REPRESENTATIVE OFFICES, BRANCH
OFFICES AND/OR SUBSIDIARIES.


VIII.                             REORGANIZATION OF THE MANAGEMENT ORGANIZATION
OF THE COMPANY.


IX.                                     APPOINTMENT, SUSPENSION AND DISMISSAL OF
THE GENERAL MANAGER, DEPUTY GENERAL MANAGER, CHIEF FINANCIAL OFFICER AS WELL AS
HIS/HER SCOPE OF AUTHORITY.


X.                                        FORMULATION OF ANNUAL OPERATING PLAN
AND MARKETING POLICIES OF THE COMPANY.


XI.                                     FORMULATION OF PRICING POLICY FOR
PRODUCTS


XII.                                  DISTRIBUTION OF PROFITS OF THE COMPANY


XIII.                               EXECUTION OF ANY CONTRACTS WITH A
PERFORMANCE TERM OF GREATER THAN [***] OR INVOLVING INDIVIDUALLY OR IN THE
AGGREGATE MORE THAN [***].


XIV.                              LICENSING OF TECHNOLOGY OR KNOW-HOW TO OR FROM
ANY THIRD PARTY.


XV.                                 APPROVAL OF REMUNERATION AND BENEFITS OF THE
GENERAL MANAGER, DEPUTY GENERAL MANAGER, AND CHIEF FINANCIAL OFFICER.

xv.                                 approval of the annual business plan and
annual budget of the Company


XVII.                           APPROVAL OF THE ANNUAL AUDITING REPORT OF THE
COMPANY.

 

-11-

--------------------------------------------------------------------------------


 


XVIII.                        APPROVAL OF ANY INSURANCE TO BE CARRIED BY THE
COMPANY.


XIX.                                DETERMINATION OF THE COMPANY’S EMPLOYMENT
PLANS, EMPLOYEE SALARY PLANS, PENSIONS, FRINGE BENEFITS AND BONUS PLAN.


XX.                                   CONTRIBUTION, USE OR EXPENDITURE OF THE
GENERAL RESERVE FUND, THE BONUS  AND WELFARE FUND AND THE ENTERPRISE EXPANSION
FUND TO BE ESTABLISHED UNDER THE PRC LAWS.


XXI.                                ESTABLISHMENT OR CHANGE OF THE ACCOUNTING
SYSTEM OF THE COMPANY, OR APPOINTMENT OR DISMISSAL OF COMPANY INDEPENDENT
FINANCIAL ACCOUNTANTS OR LEGAL COUNSEL.


XXII.                             OTHER MATTERS SUBMITTED TO THE BOARD OF
DIRECTORS.

 

Article 24


 


24.1                           THE BOARD OF DIRECTORS SHALL MEET AT LEAST ONCE
EACH YEAR.  THE FIRST MEETING OF BOARD OF DIRECTORS SHALL BE HELD WITHIN THIRTY
(30) DAYS FROM THE DATE OF THE ISSUANCE OF THE BUSINESS LICENSE OF THE COMPANY. 
THE CHAIRMAN SHALL SET THE AGENDA OF MEETINGS OF BOARD OF DIRECTORS AND SHALL BE
RESPONSIBLE FOR CONVENING AND PRESIDING OVER MEETINGS OF THE BOARD OF DIRECTORS.


24.2                           THE CHAIRMAN SHALL CALL A SPECIAL OR INTERIM
MEETING OF THE BOARD OF DIRECTORS UNDER A REQUEST OF AT LEAST TWO (2) DIRECTORS
SPECIFYING THE MATTERS TO BE DISCUSSED, AND SHALL NOTIFY ALL DIRECTORS IN
WRITING OF THE AGENDA .


24.3                           THE CHAIRMAN SHALL NOTIFY EACH DIRECTOR IN
WRITING OF THE TIME, DATE, PLACE AND AGENDA OF ANY MEETING OF BOARD OF DIRECTORS
THIRTY (30) DAYS PRIOR TO A REGULAR MEETING AND TWENTY (20) DAYS PRIOR TO A
SPECIAL OR INTERIM MEETING.  HOWEVER, UPON THE REQUEST OF AT LEAST THREE FIFTHS
(3/5) OF ALL THE DIRECTORS, ANY SPECIAL OR INTERIM MEETING OF THE BOARD OF
DIRECTORS MAY BE HELD WITHOUT GOING THROUGH SUCH ADVANCE NOTIFICATION PROCEDURE,
BUT REASONABLE TIME AND WRITING NOTICE SHALL BE GIVEN TO ALL THE DIRECTORS FOR
THEIR ATTENDING.


24.4                           UNLESS OTHERWISE AGREED TO BY THE BOARD OF
DIRECTORS, ALL MEETINGS OF THE BOARD OF DIRECTORS SHALL BE HELD AT THE COMPANY’S
LEGAL ADDRESS.

 

-12-

--------------------------------------------------------------------------------


 


24.5                           MEETINGS OF THE BOARD OF DIRECTORS MAY BE HELD BY
TELEPHONE OR OTHER ELECTRONIC AUDIO MEANS SUCH THAT ALL PERSONS PARTICIPATING IN
THE MEETING ARE ABLE TO HEAR, BE HEARD AND COMMUNICATE WITH EACH OTHER AT ALL
TIMES, AND PARTICIPATION BY A DIRECTOR OR HIS PROXY IN A MEETING BY SUCH MEANS
SHALL CONSTITUTE PRESENCE OF SUCH DIRECTOR OR HIS PROXY IN PERSON AT THE
MEETING.


24.6                           ANY ACTION TO BE TAKEN AT ANY MEETING OF THE
BOARD OF DIRECTORS MAY BE TAKEN WITHOUT A MEETING OF BOARD OF DIRECTORS IF ALL
DIRECTORS CONSENT TO SUCH ACTION IN WRITING, AND SUCH WRITTEN CONSENT SHALL BE
FILED IN THE MINUTE BOOK.


24.7                           IF THE CHAIRMAN GETS SICK OR INJURED AND BECOMES
UNABLE TO PRESIDE OVER REGULAR MEETING OF BOARD OF DIRECTORS, ANOTHER DIRECTOR
SPECIFICALLY AUTHORIZED BY THE CHAIRMAN SHALL CALL UPON THE AFORESAID MEETING
AND TAKE OVER THE RIGHTS AND POWERS OF THE CHAIRMAN.


24.8                           ANY DIRECTOR WHO IS UNABLE TO ATTEND A MEETING OF
BOARD OF DIRECTORS FOR ANY REASON MAY APPOINT A PROXY IN WRITING, TO ATTEND AND
VOTE ON HIS/HER BEHALF.  THE PROXY SHALL HAVE THE SAME RIGHTS AND POWERS AS THE
DIRECTOR WHO ENTRUSTED HIM.


24.9                           MAJORITY OF THE BOARD OF DIRECTORS SHALL BE
PRESENT IN PERSON OR BY PROXY AT ANY MEETINGS OF THE BOARD OF DIRECTORS TO FORM
A QUORUM.


24.10                     DETAILED MINUTES SHALL BE MADE FOR EACH MEETING OF THE
BOARD OF DIRECTORS AND BE SIGNED BY ALL DIRECTORS AND PROXIES PRESENT AT THE
MEETING.  THE MINUTES SHALL BE WRITTEN IN BOTH CHINESE AND ENGLISH, BUT ONLY THE
ENGLISH TEXT SHALL BE AUTHENTIC AND HAVE LEGAL FORCE.  MINUTES SHALL BE KEPT BY
THE COMPANY DURING ITS TERM OF EXISTENCE AND BE MADE FREELY AVAILABLE TO ALL
DIRECTORS AND EACH PARTY AT ANY TIME.


24.11                     THE TRAVELING EXPENSES, ACCOMMODATION AND OTHER COSTS
AND EXPENSES DIRECTLY INCURRED BY A DIRECTOR OR A PROXY IN PERFORMING ITS DUTIES
AS A DIRECTOR OF THE COMPANY SHALL BE BORNE BY THE COMPANY.


24.12                     MEETINGS OF THE BOARD OF DIRECTORS SHALL PROCEED IN
ACCORDANCE WITH THE AGENDA DETERMINED PURSUANT TO THE PROVISIONS HEREIN, AND
EACH MATTER ON THE AGENDA SHALL BE DISCUSSED APPROPRIATELY AND, IF NECESSARY,
PUT TO A DECISION BY WAY OF RESOLUTIONS.  ANY RESOLUTIONS


 

-13-

--------------------------------------------------------------------------------


 


MADE AT A MEETING CONDUCTED BY TELEPHONE OR OTHER MEANS OF COMMUNICATION SHALL
BE CONFIRMED IN WRITING BY ALL THE PERSONS PARTICIPATING IN THE MEETING NO LATER
THAN SEVEN (7) DAYS AFTER THE MEETING AND FILED IN THE MINUTE BOOKS OF THE
COMPANY.


24.13                     ALL INFORMATION DISCUSSED AT MEETINGS OF THE BOARD OF
DIRECTORS SHALL BE TREATED AS CONFIDENTIAL AND SHALL NOT BE DISCLOSED TO ANY
THIRD PARTY OTHER THAN PARTIES WITHOUT THE APPROVAL OF THE BOARD OF DIRECTORS,
UNLESS OTHERWISE REQUIRED BY LAW.

Chapter 10            BUSINESS MANAGEMENT ORGANIZATION

 

Article 25

 

The Company shall establish a management office under the Board of Directors to
be responsible for the daily operation and management of the Company.  The
management office shall have one (1) general manager and one (1) deputy general
manager.  The general manager shall be nominated by Party A and appointed by the
Board of Directors, while the deputy general manager shall be nominated by
Party C and appointed by the Board of Directors.  The deputy general manager
shall assist the general manager in the daily operation and management of the
Company, and the general manager and the deputy general manager shall jointly
organize and lead the daily operation and the management of the Company.  The
Company may set up various departments to be responsible for such matters as
technology, manufacturing, finance, customer services, and administration.

 

Article 26

 

The management office shall directly report to the Board of Directors, and shall
carry out the decisions of the Board of Directors, and shall organize and lead
the daily operation and management of the Company.  The specific rights and
powers of the management office are prescribed below:

(A)                                  IMPLEMENT THIS CONTRACT AND ITS APPENDIXES,
THE ARTICLES OF ASSOCIATION AND THE RESOLUTIONS MADE BY THE BOARD OF DIRECTORS.

(B)                                 FORMULATE THE ANNUAL OPERATING PLAN AND
SUBMIT TO THE BOARD OF DIRECTORS FOR REVIEW AND APPROVAL.

(C)                                  ORGANIZE AND MANAGE THE DAILY OPERATION OF
THE COMPANY.

 

-14-

--------------------------------------------------------------------------------


 

(D)                                 SUBMIT REGULARLY TO THE BOARD OF DIRECTORS
WRITTEN REPORTS ON THE REVENUE AND EXPENSES OF THE COMPANY.

(E)                                  FORMULATE AND IMPLEMENT THE RULES AND
REGULATIONS ON THE OPERATION AND MANAGEMENT OF THE COMPANY.

(F)                                    APPOINT AND DISMISS THE DEPARTMENT
MANAGERS

(G)                                 DETERMINE THE SPECIFIC DUTIES AND
RESPONSIBILITIES OF THE DEPUTY GENERAL MANAGER AND THE DEPARTMENT MANAGERS.

(H)                                 DETERMINE THE EMPLOYMENT AND DISMISSAL OF
EMPLOYEES OTHER THAN THOSE TO BE DETERMINED BY THE BOARD OF DIRECTORS, THE
POLICIES REGARDING REWARDS AND PUNISHMENT, PROMOTION AND SALARIES OF EMPLOYEES
AND PERSONNEL TRAINING PROGRAMS.

(I)                                     APPROVE CAPITAL EXPENDITURES OR CAPITAL
COMMITMENTS OR SUCH COMMITMENT IN THE AGGREGATE OF LESS THAN [***] IN ANY FISCAL
YEAR.

(J)                                     FORMULATION OF MARKETING POLICIES OF THE
COMPANY SUBJECT TO APPROVAL OF THE BOARD OF DIRECTORS.

(K)                                  ESTABLISHMENT OF POLICIES AND PROCEDURES
FOR THE MANAGEMENT OF THE COMPANY AND CHANGE OF THE STRUCTURE OF THE MANAGEMENT
ORGANIZATION OF THE COMPANY SUBJECT TO APPROVAL OF THE BOARD OF DIRECTORS.

(L)                                     FORMULATION OF THE COMPANY’S EMPLOYMENT
PLANS, EMPLOYEE SALARY PLANS, PENSIONS, FRINGE BENEFITS, AND BONUS PLANS SUBJECT
TO APPROVAL OF THE BOARD OF DIRECTORS.

(M)                               FORMULATION OF CONTRIBUTION, USE OR
EXPENDITURE OF THE GENERAL RESERVE FUND, THE BONUS AND WELFARE FUND AND THE
ENTERPRISE EXPANSION FUND TO BE ESTABLISHED IN ACCORDANCE WITH PRC LAW, SUBJECT
TO APPROVAL OF THE BOARD OF DIRECTORS.

(N)                                 APPROVAL OF ANY INSURANCE TO BE CARRIED BY
THE COMPANY, SUBJECT TO APPROVAL OF THE BOARD OF DIRECTORS.

 

-15-

--------------------------------------------------------------------------------


 

(O)                                 REFER MATTERS OF IMPORTANCE TO THE COMPANY
TO THE BOARD OF DIRECTORS FOR ITS CONSIDERATION.

(P)                                 HANDLE OTHER MATTERS WITHIN THE SCOPE OF
AUTHORIZATION GRANTED BY THE BOARD OF DIRECTORS.

 

Article 27

 

The term of office of the general manager and the deputy general manager shall
be [***] and their term of office may be renewed by the Board of Directors if
they are continuously nominated and recommended by the nominating and
recommending Party.

Chapter 11            LABOUR MANAGEMENT

 

Article 28

 

The recruitment and employment of employees of the Company shall be made in
accordance with the provisions of the Contract and the guidelines adopted by the
Board of Directors and based on the merits of the candidates and shall be
supervised and approved by the general manager, subject to the consultation of
the deputy general manager.  However, the Company shall accept employees
dispatched by Party A, Party B or Party C as long as necessary for the purpose
of this Contract in accordance with Personnel Assignment Agreement attached
hereto as Appendix IV for Party C.  Dispatched employees from Party A, Party B
and Party C (except the general manager, the deputy general manager, chief
financial officer and deputy department manager of design and development
department) shall be decided by the General Manager based on business needs.

 

Article 29

 

The Company shall sign labor contracts with its employees, which contracts shall
cover dismissal and resignation, wages, insurance, welfare benefits, rewards,
disciplines, penalties and other matters, in accordance with applicable PRC
laws.

 

Article 30


 


30.1                           WITHOUT THE CONSENT OF THE GENERAL MANAGER
SUBJECT TO THE CONSULTATION OF THE DEPUTY GENERAL MANAGER, NO EMPLOYEES OF THE
COMPANY EXCEPT THOSE DISPATCHED BY EITHER PARTY B OR PARTY C, SHALL MAINTAIN ANY
EMPLOYMENT RELATIONSHIP, WHETHER CONTRACTUAL OR OTHERWISE, WITH


 

-16-

--------------------------------------------------------------------------------


 


ANY THIRD PARTY DURING THEIR EMPLOYMENT WITH THE COMPANY.  IN THE EVENT ANY SUCH
EMPLOYEE IS FOUND TO BE MAINTAINING AN EMPLOYMENT RELATIONSHIP WITH ANY THIRD
PARTY, THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE THE EMPLOYMENT OF SUCH
EMPLOYEE AT ANY TIME WITHOUT ANY LIABILITY.


30.2                           ALL PERSONNEL OF THE COMPANY SHALL BE SUBJECT TO
CONFIDENTIALITY OBLIGATIONS CONCERNING INFORMATION OBTAINED FROM THE COMPANY AND
ALL PARTIES AND SHALL BE STRICTLY FORBIDDEN FROM DISCLOSING ANY OF SUCH
INFORMATION TO ANY THIRD PARTY WITHOUT THE PRIOR AUTHORIZATION AND APPROVAL OF
THE GENERAL MANAGER AND THE DEPUTY GENERAL MANAGER.

Chapter 12            TAX, FINANCIAL AFFAIRS AND ACCOUNTING

 

Article 31

 

The Company shall pay taxes and make proper withholding of income taxes from
payments made to its employees in accordance with the requirements of PRC laws.

 

Article 32

 

The Company shall establish a financial and accounting system in accordance with
PRC laws and this Contract.  Such financial and accounting system and any major
change thereof shall be subject to the approval of the Board of Directors.

 

Article 33

 

The fiscal year of the Company shall coincide with the calendar year, i.e. from
January 1 to December 31 of each year.  The first fiscal year shall begin from
the date of the establishment of the Company and end on December 31 of that year
and the last fiscal year shall end on the date of the dissolution of the
Company.

 

Article 34


 


34.1                           THE ACCOUNTING OF THE COMPANY SHALL BE SUBJECT TO
THE INTERNATIONAL UNIFORM REGIME OF RIGHTS AND LIABILITIES AND THE INTERNATIONAL
UNIFORM ACCOUNTING SYSTEM OF DEBIT AND CREDIT.  ALL ACCOUNTING RECORDS,
VOUCHERS, BOOKS AND STATEMENTS OF THE COMPANY SHALL BE MADE AND


 

-17-

--------------------------------------------------------------------------------


 


KEPT IN BOTH CHINESE AND ENGLISH.  ALL FINANCIAL STATEMENTS AND REPORTS OF THE
COMPANY SHALL BE MADE AND KEPT IN BOTH CHINESE AND ENGLISH.


34.2                           ANY PARTY MAY, AT ITS OWN EXPENSE AND AT ANY
TIME, APPOINT AN ACCOUNTANT FOR ITS OWN AUDIT (THE “ACCOUNTANT”), WHO MAY BE
EITHER AN ACCOUNTANT REGISTERED ABROAD OR REGISTERED IN THE PRC.  AUDITING
RESULTS BY THE ACCOUNTANT SHALL NOT BE DEEMED AS AN OFFICIAL REPORT ISSUED BY
THE COMPANY, PROVIDED, HOWEVER, THAT THE COMPANY SHALL FULLY COOPERATE WITH THE
ACCOUNTANT IN ITS AUDITING AND PROVIDED, FURTHER, THAT THE AUDITING RESULTS BY
THE ACCOUNTANT SHALL BE PROPERLY REFLECTED TO THE COMPANY, TO THE EXTENT
PERMITTED BY APPLICABLE LAWS AND REGULATIONS.

 

Article 35

 

The Company shall have its account denominated in RMB, but may, if necessary,
also adopt US Dollars or other foreign currencies as supplementary bookkeeping
currencies.  Where RMB is converted to other currencies, the conversion
coefficient shall [***].

 

Article 36

 

Allocations for reserve funds and enterprise expansion funds of the Company and
bonuses and welfare funds for staff and workers shall be set aside in accordance
with applicable laws.  The annual proportion of allocations shall be decided by
the Board of Directors according to the financial conditions of the Company and
applicable PRC laws.  The target annual proportion of allocations shall be [***]
subject to changes, of after-tax profit as determined in Article 45.1.

 

Article 37

 

The Company shall open RMB and foreign currency accounts with banks registered
in China in accordance with PRC laws.  The foreign exchange matters of the
Company shall be handled in accordance with the provisions of the PRC foreign
exchange laws.

 

Article 38

 

The Company shall pay the reasonable costs of preparing regular financial
statements as may be needed by Party A, Party B or Party C.

 

-18-

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Chapter 13            CONFIDENTIALITY


ARTICLE 39

Each Party shall maintain the secrecy and confidentiality of and not disclose to
any third person or party, directly or indirectly, any proprietary information
or any secret or confidential information which is disclosed by the Company or
the other Parties, except where the information properly comes into public
domain.


ARTICLE 40

The Parties hereto shall cause their directors, senior staff and other employees
to comply with the confidentiality obligations set forth in Article 39.


ARTICLE 41

Without the approval of the Board of Directors, the Company shall not disclose
proprietary information concerning the Company to any persons or entities except
to Party A, Party B and Party C during the valid term of this Contract
(excluding information which is required to be reported to officials or
departments of the Chinese government), unless such information is already in
the public domain.  For business purpose, the Company may disclose proprietary
information to any third Party company under a non-disclosure agreement with
this third Party company.


ARTICLE 42

This Chapter shall survive for ten (10) years after the expiration or
termination of this Contract and the termination or dissolution of the Company.


ARTICLE 43

Both Parties to this Contract shall cause their appointed directors to the
Company to require the Company personnel to execute appropriate contracts or
agreements to maintain the secrecy of proprietary and confidential information
of the Company.


ARTICLE 44

The Party Breaching the obligations of confidentiality shall be liable for
damages suffered by the other Parties.

 

-19-

--------------------------------------------------------------------------------


 

Chapter 14            PROFIT DISTRIBUTION


ARTICLE 45

The Company shall distribute profits to the Parties as follows:


45.1                           WITHIN [***] FROM THE END OF EACH FISCAL YEAR,
THE BOARD OF DIRECTORS SHALL DETERMINE THE AMOUNT OF AFTER-TAX PROFIT OF THE
COMPANY TO BE RESERVED FOR PRODUCTION AND OPERATION AND THE AMOUNT OF PROFITS TO
BE DISTRIBUTED TO THE PARTIES [***].  DISTRIBUTION OF PROFITS TO THE PARTIES B
AND C SHALL BE MADE IN JAPANESE YEN.


45.2                           LOSSES FROM PREVIOUS YEARS MUST BE MADE UP BEFORE
ANY PROFITS FROM THE CURRENT YEAR SHALL BE DISTRIBUTED TO THE PARTIES.  THE
UNDISTRIBUTED PROFITS OF THE PAST YEAR(S) MAY BE DISTRIBUTED TOGETHER WITH THIS
YEARS’ PROFITS.

Chapter 15            INSURANCE


ARTICLE 46

Insurance of the Company against all risks shall be from the insurance companies
registered within China.  The cover, amount, period, etc of the insurance shall
be proposed by the general manager and the deputy general manager in accordance
with the needs of the Company, subject to approval by the Board of Directors.

Chapter 16            EQUIPMENT AND MATERIALS


ARTICLE 47

The Company shall purchase equipment from Party A, Party B, Party C and any
third Party in accordance with Equipment Purchase Agreement attached hereto as
Appendix III for purchase from Party C.  Other equipment, materials and parts of
the Products necessary for the operation and business of the Company shall be
procured in or outside the PRC in accordance with the operation plan and the
business plan authorized by the Board of Directors.

 

Party A shall assist the Company in procuring equipment and parts and materials
necessary for the Products in PRC by introducing sellers, negotiation for
purchase agreements for such equipment and parts and materials.

 

-20-

--------------------------------------------------------------------------------


 

Chapter 17            SALE OF PRODUCTS


ARTICLE 48

The sale of Products shall be in accordance with the business operation
authorized by the Board of Directors.

Chapter 18            DURATION OF THE COMPANY


ARTICLE 49

The duration of the Company shall be [***] commencing from the date on which the
business license of the Company is issued.  An application for the extension of
duration, proposed by one Party and unanimously approved by the Board of
Directors, shall be submitted to the examination and approval authority six
months prior to the expiration date of the term of the Company.

Chapter 19            DISSOLUTION OF THE COMPANY


ARTICLE 50


50.1                           THE COMPANY SHALL BE DISSOLVED AND THIS CONTRACT
SHALL BE TERMINATED IN CASE ANY OF THE FOLLOWING SITUATIONS OR ACCIDENTS OCCURS


I.                                          THE TERM OF THIS CONTRACT EXPIRES
AND IS NOT EXTENDED.


II.                                       ANY PARTY DELAYS TO PERFORM ITS
OBLIGATIONS TO CONTRIBUTE IN FULL ITS SUBSCRIPTION OF THE REGISTERED CAPITAL
PURSUANT TO THIS CONTRACT AND FAILS TO PERFORM THE SAID OBLIGATIONS WITHIN [***]
COMMENCING FROM THE DATE SPECIFIED IN THIS CONTRACT.


III.                                    THE COMPANY DOES NOT GENERATE, AS
REPORTED BY ITS AUDITED FINANCIAL STATEMENTS, A NET PROFIT FOR [***] AFTER
CONSULTATION, THE PARTIES FAIL TO AGREE ON HOW TO IMPROVE SATISFACTORILY THE
FINANCIAL SITUATION OF THE COMPANY.


IV.                                   DUE TO AN EVENT OF FORCE MAJEURE AS
STIPULATED HEREIN, THE COMPANY IS UNABLE TO CONTINUE TO CARRY OUT OPERATIONS FOR
[***] CONSECUTIVE DAYS FROM THE DAY THE EVENT OF FORCE MAJEURE OCCURS AND THE
PARTIES FAIL TO AGREE ON HOW TO IMPROVE THE SITUATION.

 

-21-

--------------------------------------------------------------------------------


 


V.                                      THE COMPANY IS ORDERED TO CLOSE IN
ACCORDANCE WITH PRC LAWS BECAUSE OF SERIOUS VIOLATIONS OF PRC LAWS.


VI.                                   THE OPERATION AND BUSINESS AS APPROVED BY
THE RELEVANT DEPARTMENTS OF CHINESE GOVERNMENT ARE PROHIBITED OR SIGNIFICANTLY
RESTRICTED BY ANY GOVERNMENT AUTHORITY.


50.2                           IN THE EVENT ANY OF THE CONDITIONS SET FORTH IN
(II) ABOVE OCCURS, ANY NON-BREACHING PARTY SHALL HAVE THE RIGHT TO UNILATERALLY
APPLY TO THE EXAMINATION AND APPROVAL AUTHORITY TO TERMINATE THIS CONTRACT AND
DISSOLVE THE COMPANY.


50.3                           IN THE EVENT ANY OF THE CONDITIONS SET FORTH IN
ANY OF (III) THROUGH (VI) ABOVE OCCURS, EITHER PARTY SHALL HAVE THE RIGHT TO
NOTIFY THE OTHER PARTIES IN WRITING AND REQUEST THAT THIS CONTRACT BE TERMINATED
AND THE COMPANY BE DISSOLVED.  UPON SUCH REQUEST, THE BOARD OF DIRECTORS SHALL
WITHIN THIRTY (30) DAYS OF SUCH WRITTEN REQUEST, ADOPT RESOLUTIONS FOR SUCH
TERMINATION, AND THE COMPANY SHALL APPLY TO THE RELEVANT PRC AUTHORITIES FOR
APPROVAL OF SUCH TERMINATION AND DISSOLUTION.  EACH PARTY SHALL CAUSE THE
DIRECTORS IT HAS APPOINTED TO VOTE IN FAVOR OF SUCH TERMINATION RESOLUTIONS.


50.4                           IN CASE OF TERMINATION OF THIS CONTRACT, THE
FOLLOWING AGREEMENTS SHALL TERMINATE FORTHWITH.

 

Appendix I:           Technical License Agreement by MCI

 

Appendix II:          Technical License Agreement by UTS

 

Appendix III:         Equipment Purchase Agreement

 

Appendix IV:         Personnel Assignment Agreement

Chapter 20            LIQUIDATION AND DISPOSAL OF ASSETS


ARTICLE 51

The Company shall carry out liquidation in a timely manner in accordance with
PRC laws upon expiration or termination of this Contract and dissolution of the
Company in accordance with the provisions herein.

 

-22-

--------------------------------------------------------------------------------


 


ARTICLE 52

The Company shall organize a liquidation committee in accordance with the
resolutions of the Board of Directors and formulate rules for the disposition of
properties in accordance with applicable laws.  In the event of the dissolution
described in Article 50 hereof, upon payment of the obligations of the Company,
the remaining assets shall be distributed in accordance with [***].

Chapter 21            LIABILITIES FOR BREACH OF CONTRACT;


ARTICLE 53

Failure by any Party to make the full capital contributions subscribed for
pursuant to this Contract shall be liable for breach of this Contract.  In such
event the breaching Party shall pay to the non–breaching Party an amount equal
to [***] of its unpaid contribution per day from the first month after the time
limit.


ARTICLE 54

Any Party who otherwise breaches this Contract shall be liable to the other
Parties for all losses suffered by the other Parties as a result of such
breach.  Should all or part of this Contract be unable to be performed owing to
the fault of one Party hereto, the Party at fault shall be liable to the other
Parties for losses thus caused to such other Parties.


ARTICLE 55

Notwithstanding any contrary provision in this Contract, except any breach of
obligations stated in Chapter 13, neither Party A, Party B nor Party C shall be
liable to the other, or to the Company, for any indirect, special or
consequential damages, as may be based upon any legal theory whatsoever.

Chapter 22            FORCE MAJEURE


ARTICLE 56

“Force Majeure” shall mean all events which are beyond the control of the
Parties to this Contract and which are unforeseen or if foreseen are unavoidable
and which arise after the date of execution of this Contract and which prevent
total or partial performance by either Party.  Force Majeure may include but is
not limited to explosions, fires, floods, earthquakes and other natural
disasters, acts of

 

-23-

--------------------------------------------------------------------------------


 

war or civil disturbances, acts of any government in its sovereign capacity,
sabotage, condemnation or expropriation.


ARTICLE 57

In the event of an Force Majeure, the Party whose performance is hindered or is
absolutely impossible shall notify the other Parties by most expedient means
without delay and within [***] thereafter provide to the other Parties written
report detailing the events.  The Party experiencing the Force Majeure event
shall exercise all reasonable endeavors to terminate the Force Majeure condition
and to minimize all loss to the Company and to the other Parties.  Parties shall
then, through consultation, decide whether or not to terminate or postpone the
performance of this Contract or to exempt the part of obligations of the
prevented Party according to the effects of the event on the performance of this
Contract.


ARTICLE 58

If the Company is unable to operate or this Contract is impossible to be
performed due to an event of Force Majeure, the obligations of the Parties
hereto (except obligations pertaining to Chapters 6 and 13) shall be suspended
during the period of delay caused by the Force Majeure and shall automatically
be extended, without penalty, for a period equal to such suspension.

Chapter 23            INTELLECTUAL PROPERTY


ARTICLE 59

The Parties shall cause the Company to enter into the Technical License
Agreements with Party C and Party A respectively.  The Parties agree the
following:

(A)                                  PARTY A WILL GRANT TO THE COMPANY A [***]
RIGHT TO USE TECHNOLOGY REGARDING [***] IN ACCORDANCE WITH TECHNICAL LICENSE
AGREEMENT BY UTS ATTACHED HERETO AS APPENDIX 11;

(B)                                 PARTY C WILL GRANT TO THE COMPANY, A [***]
RIGHT TO USE TECHNOLOGY REGARDING [***] IN ACCORDANCE WITH TECHNICAL LICENSE
AGREEMENT BY MCI ATTACHED HERETO AS APPENDIX I;

 

-24-

--------------------------------------------------------------------------------


 

(C)                                  ANY PATENTS, PATENT APPLICATIONS,
COPYRIGHTS, TRADE SECRETS, MASK WORKS, INDUSTRIAL DESIGN RIGHTS, KNOW-HOW,
DESIGN PROCESSES, TECHNIQUES AND METHODOLOGIES AND ANY AND ALL OTHER LEGAL
RIGHTS PROTECTING INTANGIBLE CONFIDENTIAL INFORMATION (COLLECTIVELY “IPR”)
DEVELOPED BY THE COMPANY SHALL BE JOINTLY OWNED BY THE COMPANY, PARTY A AND
PARTY C IN EQUAL SHARE, IF SUCH IPR DERIVES FROM, BASED ON OR IN CONNECTION WITH
THE LICENSED TECHNOLOGY, EXCEPT THAT ANY IPR RELATING TO [***] SHALL BE JOINTLY
OWNED BY THE COMPANY AND PARTY C AND THAT ANY IPR RELATING TO [***] SHALL BE
JOINTLY OWNED BY THE COMPANY AND PARTY A;

(D)                                 EACH JOINT OWNER OF IPR SET FORTH IN ABOVE
SECTION (C) SHALL BE FREE TO PRACTICE AND USE SUCH JOINTLY OWNED IPR ON
NON-EXCLUSIVE BASIS WITHOUT ACCOUNTING TO AND ROYALTY-FREE TO THE OTHER PARTY. 
UTS AND MCI MAY SUBLICENSE SUCH JOINTLY OWNED IPR TO ITS SUBSIDIARIES,
AFFILIATES, PARENT COMPANY OR ANY DIRECT OR INDIRECT SUBSIDIARY OF PARENT
COMPANY, WITHOUT THE CONSENT OF THE OTHER JOINT OWNERS.


ARTICLE 60

In case of termination of this Contract or dissolution of the Company, IPR owned
by the Company (in case the Company owns certain portion hereof, such portion)
shall be transferred to Party C, for IPR relating to [***] to Party A, for IPR
relating to [***], and to Party A and Party C in proportion to the share of
ownership, for any other IPR.  The transfer price shall be determined upon
agreement between the Company and such Parties.

Chapter 24            APPLICABLE LAW


ARTICLE 61

It is mutually understood that this is a contract for which the entering,
effects, construction, performance and resolution of disputes are all subject to
PRC laws.

 

-25-

--------------------------------------------------------------------------------


 

Chapter 25            SETTLEMENT OF DISPUTES


ARTICLE 62


62.1                           IN THE EVENT A DISPUTE ARISES OUT OF OR IN
CONNECTION WITH THE INTERPRETATION OR IMPLEMENTATION OF THIS CONTRACT, THE
PARTIES SHALL ATTEMPT IN THE FIRST INSTANCE TO RESOLVE SUCH DISPUTE THROUGH
FRIENDLY CONSULTATIONS.


62.2                           IF THE DISPUTE IS NOT RESOLVED THROUGH FRIENDLY
CONSULTATIONS WITHIN SIXTY (60) DAYS AFTER THE COMMENCEMENT OF DISCUSSIONS, OR
SUCH LONGER PERIOD AS THE PARTIES AGREE IN WRITING AT THAT TIME, THEN
NOTWITHSTANDING ANY OTHER PROVISION OF THIS CONTRACT, ANY PARTY MAY SUBMIT THE
DISPUTE FOR ARBITRATION.


62.3                           ANY DISPUTES INITIATED BY PARTY A, ARISING OUT OF
OR IN CONNECTION WITH THIS CONTRACT SHALL BE FINALLY SETTLED BY AN ARBITRATION
IN TOKYO, JAPAN BY THE JAPAN COMMERCIAL ARBITRATION ASSOCIATION (“JCAA”) IN
ACCORDANCE WITH JCAA’S ARBITRATION RULES IN EFFECT AT THE TIME OF ARBITRATION. 
ANY DISPUTES INITIATED BY PARTY B OR PARTY C, ARISING OUT OF OR IN CONNECTION
WITH THIS CONTRACT SHALL BE FINALLY SETTLED BY AN ARBITRATION IN SHANGHAI, PRC
BY THE CHINA INTERNATIONAL ECONOMIC AND TRADE ARBITRATION COMMISSION (“CIETAC”)
IN ACCORDANCE WITH CIETAC’S ARBITRATION RULES IN EFFECT AT THE TIME OF
ARBITRATION.  THE AWARD RENDERED BY THE ARBITRATORS SHALL BE FINAL AND BINDING
UPON THE PARTIES.  THE PARTIES HERETO AGREE TO HONOR SUCH AWARD.  ANY COMPETENT
COURT MAY ENFORCE SUCH AWARD.  ALL ARBITRATION COSTS, INCLUDING COSTS, FOR THE
ENFORCEMENT OF ANY ARBITRATION AWARD, SHALL BE BORNE BY THE LOSING PARTY.


62.4                           THE PARTIES AGREE THAT DURING THE ARBITRATION
PROCEEDINGS, THEY SHALL CONTINUE TO OBSERVE AND PERFORM THIS CONTRACT EXCEPT FOR
THE PROVISIONS SUBJECT TO OR INVOLVED IN ARBITRATION.

Chapter 26            LANGUAGE


ARTICLE 63

This Contract shall be signed in the Chinese language in six (6) originals and
in the English language in six (6) originals.  Both language versions shall be
equally authentic.  Each Party shall retain one (1) of each original English and
Chinese copies, and the remaining originals shall be submitted to the related
authorities for approval.

 

-26-

--------------------------------------------------------------------------------


 

Chapter 27            NOTICE


ARTICLE 64

Notices or other communications required to be given to any Party pursuant to
this Contract shall be written in English and delivered in person or sent by
mail, courier or facsimile to the address of the Party set forth below, or to
such other addresses as may from time to time be designated by the Party through
notification to the other Parties, and if to the Company, delivered to its legal
address as in effect from time to time.  The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:


I.                                          NOTICES DELIVERED BY PERSON SHALL BE
DEEMED AS BEING EFFECTIVELY GIVEN ON THE DATE OF PERSONAL DELIVERY.


II.                                       NOTICES DELIVERED BY MAIL SHALL BE
DEEMED AS BEING EFFECTIVELY GIVEN ON THE SEVENTH DAY AFTER THE DATE MAILED (AS
INDICATED BY THE POSTMARK) BY REGISTERED AIRMAIL, POSTAGE PREPAID, OR ON THE
FOURTH DAY AFTER DELIVERY TO ANY INTERNATIONALLY RECOGNIZED COURIER SERVICE.


III.                                    NOTICES DELIVERED BY FACSIMILE SHALL BE
DEEMED AS BEING EFFECTIVELY GIVEN ON THE FIRST BUSINESS DAY FOLLOWING THE DATE
OF TRANSMISSION, AS INDICATED ON THE TRANSMISSION CONFIRMATION SLIP OF THE
DOCUMENT IN QUESTION.

 

Party A:

UTStarcom Telecom Co., Ltd.

 

 

 

Address: 3, Yile Industrial Park, 129 Wenyi Road,

 

 

 

Hangzhou, PRC

 

 

 

Zip Code: 310012

 

 

 

Attention: Mr. Johnny Chou, General Manager

 

 

 

Telephone: (86571)-8886-2336

 

 

 

Facsimile: (86571)-8886-2349

 

 

-27-

--------------------------------------------------------------------------------


 

Party B:

Matsushita Electric Industrial Co., Ltd.

 

 

 

Address: 2-1-61, Shiromi, Chuo-ku, Osaka, Japan

 

 

 

Zip Code: 540-6255

 

 

 

Attention:

Mr. Etsuto Okamoto, General Manager of

 

 

 

 

 

Accounting & Business Support Group,

 

 

 

 

 

Corporate Management Division for China &

 

 

 

 

 

Northeast Asia

 

 

 

Telephone: (816)-6937-7253

 

 

 

Facsimile: (816)-6937-7249

 

 

Party C:

Matsushita Communication Industrial Co., Ltd.

 

 

 

Address: 4-3-1 Tsunashima-higashi, Kohoku-ku, Yokohama,

 

 

 

Japan

 

 

 

Zip Code: 223-8639

 

 

 

Attention: Mr. Nobuyoshi Itoh, Director of

 

 

 

Mobile Network Division

 

 

 

Telephone: (8145)-540-5250

 

 

 

Facsimile: (8145)-544-3620

Chapter 28            TRADEMARK


ARTICLE 65

The Company shall manufacture Products to be sold in the PRC under the Trademark
and Business name to be licensed to the Company by Party A or the customer.  For
Products to be sold outside the PRC, Parties shall discuss to determine
trademark and business name of the Products.

Chapter 29            EFFECTIVENESS OF CONTRACT AND MISCELLANEOUS


ARTICLE 66

All appendices (Appendix I: Technical License Agreement by MCI, Appendix II:
Technical License Agreement by UTS, Appendix III: Equipment Purchase Agreement,
Appendix IV: Personnel Assignment Agreement) to this Contract shall be integral
parts hereof.  This Contract and any

 

-28-

--------------------------------------------------------------------------------


 

appendices hereto shall become effective and come into force from the date of
their approval by the examination and approval authority.


ARTICLE 67

Any amendment to this Contract shall come into force only by written agreement
duly executed by the Parties hereto and approved by the original examination and
approval authority.


ARTICLE 68

A Party that in a particular situation waives its rights in respect of a breach
of contract by another Party shall not be deemed to have waived its rights
against the other Parties for a similar breach of contract in other situations.


ARTICLE 69

This Contract constitutes the complete and exclusive agreement between the
Parties on the establishment of the Company, and this Contract supersedes all
previous oral or written agreements, contracts, undertakings and communications
of the Parties with respect of the establishment of the Company.


ARTICLE 70

Chapters 7, 13, 20, 21, 23, 24, 25 and 28 shall survive the termination of the
Contract until they are fulfilled.

 

-29-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto caused their authorized representatives
to execute this Agreement on the date first above written.

 

UTStarcom Telecom Co., Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Johnny Chou

 

 

 

Name:

Johnny Chou

 

 

 

Position:

General Manager

 

 

 

 

 

 

 

 

 

 

 

Witnessed by:

/s/ Hong Liang Lu

 

 

 

Name:

Hong Liang Lu

 

 

 

Position:

President & CEO

 

 

 

 

UTStarcom, Inc.

 

 

 

 

 

Matsushita Electric Industrial Co., Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yukio Shohtoku

 

 

 

Name:

Yukio Shohtoku

 

 

 

Position:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

Matsushita Communication Industrial Co., Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yasuo Katsura

 

 

 

Name:

Yasuo Katsura

 

 

 

Position:

President

 

 

 

 

 

 

 

 

 

-30-

--------------------------------------------------------------------------------


Appendix I

Technical License Agreement

between

Universal Communication Technology (Hangzhou)

Company Limited

and

Matsushita Communication Industrial Co., Ltd.

 

--------------------------------------------------------------------------------


 

 

THIS AGREEMENT, dated as of __________, is made and entered into by and between
Universal Communication Technology (Hangzhou) Company Limited ( hereinafter
referred to as “JV”) , and Matsushita Communication Industrial Co., Ltd. (
hereinafter referred to as “MCI”)

WITNESSETH

 

WHEREAS, MCI owns technologies with respect to [***] (hereinafter referred to as
[***]) as a part of infrastructure of the advanced mobile terminal
communications; and

 

WHEREAS, JV desires to acquire licenses to utilize MCI’s technical information
and know-how so that JV may develop and manufacture [***] and

 

WHEREAS, MCI is willing to grant such licenses to JV

 

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereto agree as follows:

Article 1                DEFINITIONS

 

For purpose of this Agreement, and in addition to certain terms defined on first
use herein and in any attachments and exhibits attached hereto, the following
terms shall have the following meanings.

1.1                                 “LICENSED TECHNOLOGY” shall mean the
following items, as specifically described in Attachment I hereto:

 

                [***]

1.2                                 “TECHNICAL INFORMATION” shall mean certain
MCI technical information, circuit diagram , data, formulas, knowledge,
processes and/or know-how developed or acquired by MCI during the term hereof
relating to the LICENSED TECHNOLOGY.

1.3                                 “SELLING PRICE” shall mean the price on the
JV’s sales invoice to customers for the portion of PRODUCTS , including hardware
and software.

 

--------------------------------------------------------------------------------


 

1.4                                 “CONFIDENTIAL INFORMATION” shall mean
(1) TECHNICAL INFORMATION (2) all ideas and information of any kind, including,
without limitation, technology, know-how, technical data, products, software,
works of authorship, business plans or any other aspect of MCI’s business, in
written, other tangible or electronic form provided by MCI to JV (3) software in
any form (including, without limitation, related documentation), whether or not
labeled in accordance with the preceding; and (4) information orally disclosed
and identified as confidential at the time of such disclosure.  Confidential
Information shall not, however, include any information that (a) lawfully in the
JV’s possession, with no restriction on use or disclosure, prior to its
acquisition from MCI (b) received in good faith by JV, with no restrictions on
use or disclosure, from a third Party not subject to any confidential obligation
to MCI (c) now or later becomes publicly known through no breach of confidential
obligation by JV (d) independently developed by JV without any reliance on or
use of CONFIDENTIAL INFORMATION of the disclosing party.  The foregoing
exceptions shall not apply to software in any form.

1.5                                 “EFFECTIVE DATE” shall mean the date on
which this Agreement is duly executed by both parties hereto.

1.6                                 “PRODUCTS” shall mean [***].

Article 2                GRANT OF LICENSES

 

MCI hereby grants for the term of this Agreement to JV [***] right and license
to utilize LICENSED TECHNOLOGY only for the purpose of development, manufacture
and sale of the PRODUCTS within the territory of [***].  The rights granted
under this Article does not include rights under patents, utility models and
designs held or to be held by MCI.

Article 3                LICENSE FEE

 

In consideration of the license set forth in Article 2 above, JV shall pay MCI a
royalty of [***] of SELLING PRICE of the PRODUCT which are manufactured by JV.

 

 

-2-

--------------------------------------------------------------------------------


 

Article 4                PAYMENTS, REPORTS, RECORDS AND TAX

4.1                                 The royalty set forth in Section 3.1 above
shall be computed and paid to MCI by JV within [***] after the end of each
quarter ending on March 31st, June 30th, September 30th, and December 31st.

4.2                                 JV shall, at the time of each payment of the
royalty under Section 4.1 above, furnish to MCI a royalty report in suitable
form prepared by chief financial officer of JV, which shall describe sales
quantity, type number and gross SELLING PRICE, any deduction from and/or
adjustment to the gross SELLING PRICE.  JV shall, within [***] after the end of
each calendar year, also furnish to MCI a royalty compliance report certified by
an outside certified public accountant, for the period of the year.

4.3                                 Payment hereunder shall be made [***]. 
However, income taxes or taxes of similar nature imposed on by the Government of
PRC or any other political subdivision thereof and paid by JV for the account of
MCI shall be [***].  To assist [***], JV shall furnish MCI with such evidence as
may be required by taxing authorities of the Government of Japan to establish
that any such taxes have been paid.

4.4                                 If JV fails to make any payment stipulated
in this Agreement within the time specified herein, JV shall pay an interest of
[***] per year on the unpaid balance payable from the due date until fully paid.

4.5                                 Any payment from JV to MCI hereunder shall
be made by means of telegraphic transfer remittance in U.S. Dollars, at selling
rate of exchange [***] to the bank account of as designated by MCI, and notice
of the payment shall be sent by JV to MCI’s address set forth below:

Article 5                ACCOUNTING AND AUDIT

 

With respect to the royalty set forth in Article 3 above, JV shall keep full,
clear and accurate records and accounts for PRODUCTS subject to royalty for a
period of [***].  MCI shall have the right through a person(s) appointed by MCI
to audit, not more than [***] in each calendar year and during

 

 

-3-

--------------------------------------------------------------------------------


 

normal business hours, all such records and accounts to the extent necessary to
verify that no underpayment has made by JV hereunder.  Such audit shall be
conducted at MCI’s own expense, provided that if any discrepancy or error
exceeding [***] of the money actually due is found through the audit, the cost
of the audit shall be born by JV.

Article 6                MAINTENANCE OF QUALITY & SAFETY STANDARDS

6.1                                 JV hereby agrees to strictly comply with
quality standards of the PRODUCTS in manufacturing the PRODUCTS hereunder.  At
the request of MCI, JV agrees to submit to MCI its quality control and
inspection data for MCI’s inspection.  JV shall reimburse to MCI in Japanese Yen
or United States Dollars the actual expenses of inspection or test of such
PRODUCTS.  MCI shall give JV pertinent advice or instruction, if MCI deems
necessary after studying such reports of quality control and inspection data,
with which advice or instruction JV shall always and strictly comply.

6.2                                 In case JV purchase components or materials
of the PRODUCTS in PRC, JV shall check duality of such components or materials
so that such components or materials may not harm duality standards of the
PRODUCTS.  If such components or materials are found to be defective or
insufficient, JV shall procure substituting components or materials.

6.3                                 JV further agrees to promptly furnish MCI
with information in connection with claims, if any, from customers of the
PRODUCTS, their nature and disposition thereof by JV, and MCI will give JV
pertinent advice after checking the information so furnished hereunder.  The
preceding provision shall not be interpreted to obligate MCI to be responsible
for any such claims.

6.4                                 Manufacture and sale, use or other
disposition of the PRODUCTS as well as duality guarantee to customers,
responsibility for product liability, advertising and servicing of the PRODUCTS,
obtaining approval(s) for the PRODUCTS pursuant to any standard, legal or
otherwise applicable to the PRODUCTS shall be made by JV entirely at JV’s own
account and responsibility, and MCI, its parent company, subsidiaries and/or
affiliates shall not be responsible therefor to JV or any third party.  JV shall
indemnify MCI (or its parent company, subsidiaries) for and hold MCI (or its
parent company, subsidiaries) harmless from

 

 

-4-

--------------------------------------------------------------------------------


 

                                                any liabilities, damages and
costs and expenses arising out of or in connection with Ws operations.

Article 7                TRAINING

 

MCI shall provide JV necessary training only for the purpose of using LICENSED
TECHNOLOGY at location and/or on a date to be determined by MCI.  MCI has the
sole discretion to determine the duration and program of such necessary
training.  The cost of such training shall be determined later.  [***].

Article 8                TERM AND TERMINATION

8.1                                 This Agreement shall become effective on
EFFECTIVE DATE and shall , continue until terminated pursuant to Article 8.2 or
8.3 below.

8.2                                 In event of a breach of this Agreement by JV
hereto, and if such breach is not corrected [***] after written notice
complaining thereof is received by JV, MCI may terminate this Agreement
forthwith by written notice to that effect to JV.

8.3                                 MCI shall also have the right to terminate
this Agreement forthwith by giving written notice of termination to JV at any
time, upon or after:

(a)                                  the termination or expiration of the Joint
Venture Contract by and between UTStarcom Telecom Co., Ltd., Matsushita Electric
Industrial Co., Ltd, and MCI;

(b)                                 the making by JV of any assignment for the
benefit of creditors;

(c)                                  the institution of any proceedings for the
liquidation or winding up of JV’s business or for the termination of its
corporate charter;

(d)                                 the assignment to third Party of all or
substantially all of the assets of JV;

(e)                                  important change in controlling ownership
of JV; or

(f)                                    any activity or assistance by JV of
challenging the validity of any LICENSED TECHNOLOGY or restricting the scope
thereof.

8.4                                 In the event of expiration or termination of
this Agreement by MCI pursuant to Article 8.2 or 8.3 above, the licenses granted
hereunder to JV shall automatically terminate when JV

 

 

-5-

--------------------------------------------------------------------------------


 

                                                receives or deems to receives
such termination notice hereunder, except those in stock.  JV shall pay the
amount of the royalty accrued on or before the date of termination within [***]
thereafter.

8.5                                 Upon expiration or termination of this’
Agreement, JV shall immediately return LICENSED TECHNOLOGY to MCI.

Article 9                IMPROVEMENT OF LICENSED TECHNOLOGY

 

Any new intellectual property rights (hereinafter referred to as “IPR”) derived
from, based on or in connection with the LICENSED TECHNOLOGY shall be owned
jointly by MCI and JV in equal share, if such IPR is for or related to [***],
and derived from, based on, or in connection with the LICENSED TECHNOLOGY of
MCI.  Each Party shall be free to practice and use such jointly owned IPR on
non-exclusive basis without accounting to and royalty-free to the other party. 
However, licenses to third parties may be granted only upon the other party’s
prior consent, which may not be unreasonably withheld, except that MCI may
sublicense such jointly owned IPR to its subsidiaries, affiliates, the parent
company or the subsidiaries and the affiliates of the parent company, without
the consent of the other joint owners.

Article 10             CONFIDENTIAL INFORMATION

10.1                           Restrictions.  JV understands that LICENSED
TECHNOLOGY, and TECHNICAL INFORMATION provided from MCI to JV for the purpose of
this Agreement is the CONFIDENTIAL INFORMATION of MCI and any unauthorized
disclosure of CONFIDENTIAL INFORMATION causes unrepairable harm to MCI, and MCI
shall have the right to take all necessary proceedings to prevent and restrain
such unauthorized disclosure Further, JV shall not disclose CONFIDENTIAL
INFORMATION to any third Party and shall not use CONFIDENTIAL INFORMATION for
any other purposes than authorized under this Agreement.  JV shall instruct all
of employees of JV who engage in work under this Agreement that they shall keep
CONFIDENTIAL INFORMATION confidential regardless of whether their relationship
with JV is terminated at some future time.

 

 

-6-

--------------------------------------------------------------------------------


 

10.2                           Continuing Obligation.  The obligation of
nondisclosure and nonuse with respect to Confidential Information of the
disclosing Party shall survive the expiration or termination of this Agreement

Article 11             LIMITATION OF LIABILITY

 

[***] neither party be entitled to recover from the other Party any incidental,
consequential, indirect, special damages (including, without limitation, damages
for loss of business, loss of profits or loss of use), whether based on
contract, tort (including, without limitation, negligence), or any other cause
of action relating to intellectual property rights assigned or licensed
hereunder or confidential information, or otherwise relating to this Agreement,
even if the other Party has been informed of or should have known the
possibility of such damages.

Article 12             REPRESENTATIONS AND WARRANTIES

12.1                           OWNERSHIP.  MCI has the full power and right to
enter into this Agreement.

12.2                           NO ENCUMBRANCE.  To the best of MCI’s knowledge,
the MCI rights in relation to the LICENSED TECHNOLOGY hereunder are free and
clear of any and all encumbrances and /or liens of any nature whatsoever, other
than those identified by MCI pursuant to this Agreement, and other than
non-exclusive licenses granted by MCI to others to use the MCI rights.

12.3                           NO CONFLICTS.  To the best of MCI’s knowledge,
MCI’s performance of this Agreement does not conflict with any other agreement
to which MCI is bound and, while performing this Agreement, MCI will not
knowingly enter into any other agreement in conflict with this Agreement or
which would impair the ability of MCI to perform this Agreement.

12.4                           NO HARMFUL CODE.  In the event that any of the
LICENSED TECHNOLOGY and TECHNICAL INFORMATION are software or include software
of any type, to the best of MCI’s knowledge, to be free of any known viruses and
or known bugs.

12.5                           LIMITATION OF WARRANTIES.  Except as stated
above, MCI disclaims all warranties, either express or implied, with respect to
the LICENSED TECHNOLOGY and

 

-7-

--------------------------------------------------------------------------------


 

                                                TECHNICAL INFORMATION,,
including but not limited to the implied warranties of merchantability and
fitness for a particular purpose..

Article 13             GENERAL

13.1                           Notice.  Any written notice either Party may give
the other concerning the subject matter of this Agreement shall be in writing
and given or made by means that obtain a written acknowledgment of receipt. 
Notices shall be sent to the parties at the following addresses, which maybe
changed by written notice:

 

To MCI:

Address:4-3-1 Tsunashima-higashi, Kohoku-ku, Yokohama,

Japan

Zip Code:223-8639

Attention: Mr. Nobuyoshi Itoh, Director of

Mobile Network Division

Telephone: (8145)-540-5250

Facsimile: (8145)-544-3620

 

To JV:

Address:3, Yile Industrial Park, 129 Wenyi Road, Hangzhou,

PRC

Zip Code:310012

Attention: Mr. John Yang, General Manager

Telephone: (86571)-8886-2336

Facsimile: (86571)-8886-2349

 

Notice shall be deemed to have been given or made when actually received, as
evidenced by written acknowledgment of receipt.

13.2                           Any disputes initiated by JV, arising out of or
in connection with this Agreement shall be finally settled by an arbitration in
Tokyo, Japan by the Japan Commercial Arbitration

 

 

-8-

--------------------------------------------------------------------------------


 

                                                Association (“JCAA’) in
accordance with JCAA’s arbitration rules in effect at the time of arbitration. 
Any disputes initiated by MCI, arising out of or in connection with this
Agreement shall be finally settled by an arbitration in Shanghai, PRC by the
China International Economic and Trade Arbitration Commission (“CIETAC”) in
accordance with CIETAC’s arbitration rules in effect at the time of
arbitration.  The award rendered by the arbitrators shall be final and binding
upon the Parties.  The Parties hereto agree to honor such award.  Any competent
court may enforce such award.  All arbitration costs, including costs for the
enforcement of any arbitration award, shall be borne by the losing Party.

13.3                           Compliance.  MCI and JV shall each comply with
the provisions of all applicable laws, ordinances, regulations and codes
(including, without limitation, procurement of required permits or certificates)
in fulfillment of their obligations under this Agreement.  All Intellectual
Property Rights held by either Party are subject to PRC export and import
technology control regulations.  Each Party undertakes that it shall neither
export, nor cause nor permit to be exported, without the other party’s prior
written consent and without compliance with applicable law and regulation.  Each
Party agrees to comply with all applicable laws and regulations relating to the
exportation of technical information, as they currently exist and as they may be
amended from time to time.

13.4                           Assignment, Subcontracting.  Neither this
Agreement nor any rights or obligations hereunder shall be assignable or
subcontracted by JV without MCI’s prior written consent.  ; Any attempted or
purported assignment in violation of the foregoing shall be void.  Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the successors and permitted assigns of each Party hereto.

13.5                           Waiver of Terms and Conditions.  Failure to
enforce any of the terms or conditions of this Agreement shall not constitute a
waiver of any such terms or conditions, or of any other terms or conditions.

13.6                           Severability.  Where any provision of this
Agreement is declared invalid, illegal, void or unenforceable, or any changes or
modifications are required by regulatory or judicial action, and any such
invalid, illegal, void or unenforceable provision, or such change or

 

 

-9-

--------------------------------------------------------------------------------


 

 

                                                modification, substantially
affects any material obligation of a Party hereto, the remaining provisions of
this Agreement shall remain in effect and the parties shall mutually agree upon
a course of action with respect to such invalid provision or such change or
modification to the end that the purposes of this Agreement are carried out.

13.7                           Governing Law.  This Agreement, and the rights
and obligations contained in it, shall be governed by and construed in
accordance with the laws of PRC, without regard to any conflicts of law
principles that would require the application of the laws of any other
jurisdiction.

13.8                           No Unreasonable Delay or Withholding.  Where
agreement, approval, acceptance, consent or similar action by MCI or JV is
required, such action shall not be unreasonably delayed or withheld.

13.9                           Force Majeure.  If performance of any obligations
by either Party under this Agreement is prevented, restricted or interfered with
by reason of acts of God, wars, revolution, civil commotion, acts of public
enemy, embargo, acts of government in its sovereign capacity, labor
difficulties, including, without limitation, strikes, slowdowns, picketing or
boycotts, communication line failures, power failures, or any other
circumstances beyond the reasonable control and not involving any fault or
negligence of the Party affected, the Party affected, upon giving prompt notice
to the other party, shall be excused from such performance on a day-to-day basis
during the continuance of such prevention, restriction or interference (and the
other Party shall likewise be excused, on a day-to-day basis during the same
period, from performance of its obligations which are dependent upon or affected
by such nonperformance); provided, however, that the Party so affected shall use
its best reasonable efforts to avoid or remove such causes of nonperformance and
both parties shall proceed immediately with the performance of their obligations
under this Agreement whenever such causes are removed or cease.

13.10                     Entire Agreement.  This Agreement represents the
entire understanding between the parties with the respect to its provisions and
cancels and supersedes all prior agreements or understandings, whether written
or oral, with respect to the subject matter.  This Agreement

 

 

-10-

--------------------------------------------------------------------------------


 

 

                                                may only be modified or amended
by an instrument in writing signed by duly authorized representatives of the
parties.  This Agreement shall be deemed to include all attachments and
exhibits, if any attached hereto.

13.11                     This Agreement is made in Chinese and English, each
Party retaining one copy.  Both Chinese and English versions are equally
authentic.

 

 

-11-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto cause their authorized representatives to
execute this Agreement on the date first above written.

 

Universal Communication Technology (Hangzhou) Company Limited.

 

 

 

 

Name:

 

Position:

 

 

 

Matsushita Communication Industrial Co., Ltd.

 

 

 

 

 

Name:

 

Position:

 

 

 

 

-12-

--------------------------------------------------------------------------------


 

Attachment I

 

The detail of LICENSED TECHNOLOGY shall be as follows:

 

[***]

 

 

--------------------------------------------------------------------------------


Appendix II

Technical License Agreement

by and between

Universal Communication Technology (Hangzhou)

Company Limited.,

and

UTStarcom Telecom Co., Ltd.

 

--------------------------------------------------------------------------------


 

 

THIS AGREEMENT, dated as of ________ is made and entered into by and between
Universal Communication Technology (Hangzhou) Company Limited (hereinafter
referred to as “JV”), and UTStarcom Telecom Co., Ltd. ( hereinafter referred to
as “UTS”)

WITNESSETH

 

WHEREAS, UTS owns technologies with respect to [***] (hereinafter referred to as
[***]) as a part of infrastructure of the advanced mobile communications; and

 

WHEREAS, JV desires to acquire licenses to utilize UTS’s technical information
and know-how so that JV may develop and manufacture [***] and

 

WHEREAS, UTS is willing to grant such licenses to JV.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereto agree as follows:

Article 1                DEFINITIONS

 

For purpose of this Agreement, and in addition to certain terms defined on first
use herein and in any attachments and exhibits attached hereto, the following
terms shall have the following meanings.

1.1                                 “LICENSED TECHNOLOGY” shall mean the
following items, as specifically described in Attachment I hereto:

 

                [***]

1.2                                 “TECHNICAL INFORMATION” shall mean certain
UTS any and all technical information, circuit diagram, data, formulas,
knowledge, processes and/or know-how developed or acquired by UTS during the
term hereof relating to the LICENSED TECHNOLOGY

1.3                                 “SELLING PRICE” shall mean the price on the
JV’s sales invoice to customers for the portion of PRODUCTS, including hardware
and software.

--------------------------------------------------------------------------------


 

1.4                                 “CONFIDENTIAL INFORMATION” shall mean
(1) TECHNICAL INFORMATION (2) all ideas and information of any kind, including,
without limitation, technology, know-how, technical data, products, software,
works of authorship, business plans or any other aspect of UTS’s business, in
written, other tangible or electronic form provided by UTS to JV (3) software in
any form (including, without limitation, related documentation), whether or not
labeled in accordance with the preceding; and (4) information orally disclosed
and identified as confidential at the time of such disclosure .  Confidential
Information shall not, `however, include any information that (a) lawfully in
the JV’s possession, with no restriction on use or disclosure, prior to its
acquisition from UTS (b) received in good faith by JV with no restrictions on
use or disclosure, from a third Party not subject to any confidential obligation
to UTS (c) now or later becomes publicly known through no breach of confidential
obligation by JV (d) independently developed by JV without any reliance on or
use of CONFIDENTIAL INFORMATION of the disclosing party.  The foregoing
exceptions shall not apply to software in any form.

1.5                                 “EFFECTIVE DATE” shall mean the date on
which this Agreement is duly executed by both parties hereto.

1.6                                 “PRODUCTS” shall mean [***].

Article 2                GRANT OF LICENSES

 

UTS hereby grants for the term of this Agreement to JV a [***] right and license
to utilize LICENSED TECHNOLOGY only for the purpose of development, manufacture
and sale of the PRODUCTS within the territory of [***].  The rights granted
under this Article does not include rights under patents, utility models and
designs held or to be held by UTS.

Article 3                LICENSE FEE

 

In consideration of the license set forth in Article 2 above, JV shall pay UTS,
a royalty of [***] of SELLING PRICE of the PRODUCT which are manufactured by JV.

 

 

-2-

--------------------------------------------------------------------------------


 

Article 4                PAYMENTS, REPORTS, RECORDS AND TAX

4.1                                 The royalty set forth in Section 3.1 above
shall be computed and paid to UTS by JV within [***] after the end of each
quarter ending on March 31st, June 30th, September 30th, and December 31st.

4.2                                 JV shall, at the time of each payment of the
royalty under Section 4.1 above, furnish to UTS a royalty report in suitable
form prepared by chief financial officer of JV, which shall describe sales
quantity, type number and gross SELLING PRICE, any deduction from and/or
adjustment to the gross SELLING PRICE.  JV shall, within [***] after the end of
each calendar year, also furnish to UTS a royalty compliance report certified by
an outside certified public accountant, for the period of the year.

4.3                                 Payment hereunder shall be made [***].

4.4                                 If JV fails to make any payment stipulated
in this Agreement within the time specified herein, JV shall pay an interest of
[***] per year on the unpaid balance payable from the due date until fully paid.

4.5                                 Any payment from JV to UTS hereunder shall
be made by means of telegraphic transfer remittance in U.S. Dollars, at selling
rate of exchange [***] to the bank account of as designated by UTS, and notice
of the payment shall be sent by JV to UTS’s address set forth below:

Article 5                ACCOUNTING AND AUDIT

 

With respect to the royalty set forth in Article 3 above, JV shall keep full,
clear and accurate records and accounts for PRODUCTS subject to royalty for a
period of [***].  UTS shall have the right through a person(s) appointed by UTS
to audit, not more than [***] in each calendar year and during normal business
hours, all such records and accounts to the extent necessary to verify that no
underpayment has made by JV hereunder.  Such audit shall be conducted at UTS’s
own expense, provided that if any discrepancy or error exceeding [***] of the
money actually due is found through the audit, the cost of the audit shall be
born by JV.

 

 

 

-3-

--------------------------------------------------------------------------------


 

Article 6                MAINTENANCE OF QUALITY & SAFETY STANDARDS

6.1                                 JV hereby agrees to strictly comply with
quality standards of the PRODUCTS in manufacturing the PRODUCTS hereunder.  At
the request of UTS, JV agrees to submit to UTS its quality control and
inspection data for UTS inspection.  JV shall reimburse to UTS in Chinese
currency the actual expenses of inspection or test of such PRODUCTS.  UTS shall
give JV pertinent advice or instruction, if UTS deems necessary after studying
such reports of quality control and inspection data, with which advice or
instruction JV shall always and strictly comply.

6.2                                 In case JV purchase components or materials
of the PRODUCTS in PRC, JV shall check quality of such components or materials
so that such components or materials may not harm quality standards of the
PRODUCTS.  If such components or materials are found to be defective or
insufficient, JV shall procure substituting components or materials.

6.3                                 JV further agrees to promptly furnish UTS
with information in connection with claims, if any, from customers of the
PRODUCTS, their nature and disposition thereof by JV, and UTS will give JV
pertinent advice after checking the information so furnished hereunder.  The
preceding provision shall not be interpreted to obligate UTS to be responsible
for any such claims.

6.4                                 Manufacture and sale, use or other
disposition of the PRODUCTS as well as quality guarantee to customers,
responsibility for product liability, advertising and servicing of the PRODUCTS,
obtaining approval(s) for the PRODUCTS pursuant to any standard, legal or
otherwise applicable to the PRODUCTS shall be made by JV entirely at JV’s own
account and responsibility, and UTS, its parent company, subsidiaries and/or
affiliates shall not be responsible therefor to JV or any third party.  JV shall
indemnify UTS (or its parent company, subsidiaries) for and hold UTS (or its
parent company, subsidiaries) harmless from any liabilities, damages and costs
and expenses arising out of or in connection with JV’s operations.

 

 

-4-

--------------------------------------------------------------------------------


 

Article 7                TRAINING

 

UTS shall provide JV necessary training only for the purpose of using LICENSED
TECHNOLOGY at location and/or on a date to be determined by UTS.  UTS has the
sole discretion to determine the duration and program of such necessary
training.  The cost of such training shall be determined later.  [***].

Article 8                TERM AND TERMINATION

8.1                                 This Agreement shall become effective on
EFFECTIVE DATE and shall continue until terminated pursuant to Article 8.2 or
8.3 below.

8.2                                 In event of a breach of this Agreement by JV
hereto, and if such breach is not corrected within [***] after written notice
complaining thereof is received by JV, UTS may terminate this Agreement
forthwith by written notice to that effect to JV.

8.3                                 UTS shall also have the right to terminate
this Agreement forthwith by giving written notice of termination to JV at any
time, upon or after:

(a)                                  the termination or expiration of the Joint
Venture Contract by and between Matsushita Communications Industrial Co., Ltd.,
Matsushita Electric Industrial Co., Ltd, and UTS

(b)                                 the making by JV of any assignment for the
benefit of creditors;

(c)                                  the institution of any proceedings for the
liquidation or winding up of JV’s business or for the termination of its
corporate charter;

(d)                                 the assignment to third Party of all or
substantially all of the assets of JV;

(e)                                  important change in controlling ownership
of JV; or

(f)                                    any activity or assistance by JV of
challenging the validity of any LICENSED TECHNOLOGY or restricting the scope
thereof.

8.4                                 In the event of expiration or termination of
this Agreement by UTS pursuant to Article 8.2 or 8.3 above, the licenses granted
hereunder to JV shall automatically terminate when JV receives or deems to
receives such termination notice hereunder, except those in stock.  JV

 

 

-5-

--------------------------------------------------------------------------------


 

                                                shall pay the amount of the
royalty accrued on or before the date of termination within [***] days
thereafter.

8.5                                 Upon expiration or termination of this
Agreement, JV shall immediately return LICENSED TECHNOLOGY to UTS.

Article 9                IMPROVEMENT OF LICENSED TECHNOLOGY

 

Any new intellectual property rights (hereinafter referred to as “IPR”) derived
from, based on or in connection with the LICENSED TECHNOLOGY shall be owned
jointly by UTS and JV in equal share, if such IPR is for or related to [***],
and derived from, based on, or in connection with the LICENSED TECHNOLOGY of
UTS.  Each Party shall be free to practice and use such jointly owned IPR on
non-exclusive basis without accounting to and royalty-free to the other party. 
However, licenses to third parties may be granted only upon the other party’s
prior consent, which may not be unreasonably withheld, except that UTS may
sublicense such jointly owned IPR to its subsidiaries, affiliates, the parent
company or the subsidiaries and the affiliates of the parent company, without
the consent of the other joint owners.

Article 10             CONFIDENTIAL INFORMATION

10.1                           Restrictions.  JV understands that LICENSED
TECHNOLOGY, and TECHNICAL INFORMATION provided from UTS to JV for the purpose of
this Agreement is the CONFIDENTIAL INFORMATION of UTS and any unauthorized
disclosure of CONFIDENTIAL INFORMATION causes unrepairable harm to UTS, and UTS
shall have the right to take all necessary proceedings to prevent and restrain
such unauthorized disclosure.  Further, JV shall not disclose CONFIDENTIAL
INFORMATION’ to any third Party and shall not use CONFIDENTIAL INFORMATION for
any other purposes than authorized under this Agreement.  JV shall instruct all
of employees of JV who engage in work under this Agreement that they shall keep
CONFIDENTIAL INFORMATION confidential regardless of whether their relationship
with JV is terminated at some future time.

 

 

-6-

--------------------------------------------------------------------------------


 

 

10.2                           Continuing Obligation.  The obligation of
nondisclosure and nonuse with respect to Confidential Information of the
disclosing Party shall survive the expiration or termination of this Agreement.

Article 11             LIMITATION OF LIABILITY

 

[***] neither Party Be entitled to recover from the other Party any incidental,
consequential, indirect, special damages (including, without limitation, damages
for loss of business, loss of profits or loss of use), whether based on
contract, toil (including, without limitation, negligence), or any other cause
of action relating to intellectual property rights assigned or licensed
hereunder or confidential information, or otherwise relating to this Agreement,
even if the other Party has been informed of or should have known the
possibility of such damages.

Article 12             REPRESENTATIONS AND WARRANTIES

12.1                           OWNERSHIP.  UTS has the full power and right to
enter into this Agreement.

12.2                           NO ENCUMBRANCE.  To the best of UTS’s knowledge,
the UTS rights in relation to the LICENSED TECHNOLOGY hereunder are free and
clear of any and all encumbrances and /or liens of any nature whatsoever, other
than those identified by UTS pursuant to this Agreement, and other than
non-exclusive licenses granted by UTS to others to use the UTS rights.

12.3                           NO CONFLICTS.  To the best of UTS’s knowledge,
UTS’s performance of this Agreement does not conflict with any other agreement
to which UTS is bound and, while performing this Agreement, UTS will not
knowingly enter into any other agreement in conflict with this Agreement or
which would impair the ability of UTS to perform this Agreement.

12.4                           NO HARMFUL CODE.  In the event that any of the
LICENSED TECHNOLOGY and TECHNICAL INFORMATION are software or include software
of any type, to the best of UTS’s knowledge, to be free of any known viruses and
or known bugs.

12.5                           LIMITATION OF WARRANTIES.  Except as stated
above, UTS disclaims all warranties, either express or implied, with respect to
the LICENSED TECHNOLOGY and

 

 

-7-

--------------------------------------------------------------------------------


 

                                                TECHNICAL INFORMATION, including
but not limited to the implied warranties of merchantability and fitness for a
particular purpose.

Article 13             GENERAL

13.1                           Notice.  Any written notice either Party may give
the other concerning the subject matter of this Agreement shall be in writing
and given or made by means that obtain a written acknowledgment of receipt. 
Notices shall be sent to the parties at the following addresses, which may be
changed by written notice:

 

To UTS:

Address:2,3, Yile Industrial Park, 129 Wenyi Road, Hangzhou, PRC

Zip Code:310012

Attention: Mr. Johnny Chou, General Manager

Telephone:(86571)-8886-2336

Facsimile:(86571)-8886-2349

 

To JV:

Address:3, Yile Industrial Park, 129 Wenyi Road, Hangzhou, PRC

Zip Code:310012

Attention: Mr. John Yang, General Manager

Telephone:(86571)-8886-2336

Facsimile: (86571)-8886-2349

 

Notice shall be deemed to have been given or made when actually received, as
evidenced by written acknowledgment of receipt.

13.2                           The parties hereto shall use their best efforts
to resolve by mutual agreement any disputes, controversies or differences which
may arise from, under, out of or in connection with this Agreement.  If any such
disputes, controversies or differences can not be settled between the parties
hereto, they shall be finally submitted to China International Economic and
Trade Arbitration Commission for arbitration.  The award rendered by the
arbitrators shall be final and binding upon the parties hereto.

 

 

-8-

--------------------------------------------------------------------------------


 

 

13.3                           Compliance.  UTS and JV shall each comply with
the provisions of all applicable laws, ordinances, regulations and codes
(including, without limitation, procurement of required permits or certificates)
in fulfillment of their obligations under this Agreement.  All Intellectual
Property Rights held by either Party are subject to PRC export and import
technology control regulations.  Each Party undertakes that it shall neither
export, nor cause nor permit to be exported, without the other party’s prior
written consent and without compliance with applicable law and regulation.  Each
Party agrees to comply with all applicable laws and regulations relating to the
exportation of technical information, as they currently exist and as they may be
amended from time to time.

13.4                           Assignment, Subcontracting.  Neither this
Agreement nor any rights or obligations hereunder shall be assignable or
subcontracted by JV without UTS’s prior written consent.  Any attempted or
purported assignment in violation of the foregoing shall be void.  Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the successors and permitted assigns of each Party hereto.

13.5                           Waiver of Terms and Conditions.  Failure to
enforce any of the terms or conditions of this Agreement shall not constitute a
waiver of any such terms or conditions, or of any other terms or conditions.

13.6                           Severability.  Where any provision of this
Agreement is declared invalid, illegal, void or unenforceable, or any changes or
modifications are required by regulatory or judicial action, and any such
invalid, illegal, void or unenforceable provision, or such change or
modification, substantially affects any material obligation of a Party hereto,
the remaining provisions of this Agreement shall remain in effect and the
parties shall mutually agree upon a course of action with respect to such
invalid provision or such change or modification to the end that the purposes of
this Agreement are carried out.

13.7                           Governing Law.  This Agreement, and the rights
and obligations contained in it, shall be governed by and construed in
accordance with the laws of PRC, without regard to any conflicts of law
principles that would require the application of the laws of any other
jurisdiction.

 

 

-9-

--------------------------------------------------------------------------------


 

 

13.8                           No Unreasonable Delay or Withholding.  Where
agreement, approval, acceptance, consent or similar action by UTS or JV is
required, such action shall not be unreasonably delayed or withheld.

13.9                           Force Majeure.  1f performance of any obligations
by either Party under this Agreement is prevented, restricted or interfered with
by reason of acts of God, wars, revolution, civil commotion, acts of public
enemy, embargo, acts of government in its sovereign capacity, labor
difficulties, including, without limitation, strikes, slowdowns, picketing or
boycotts, communication line failures, power failures, or any other
circumstances beyond the reasonable control and not involving any fault or
negligence of the Party affected, the Party affected, upon giving prompt notice
to the other party, shall be excused from such performance on a day-to-day basis
during the continuance of such prevention, restriction or interference (and the
other Party shall likewise be excused, on a day-to-day basis during the same
period, from performance of its obligations which are dependent upon or affected
by such nonperformance); provided, however, that the Party so affected shall use
its best reasonable efforts to avoid or remove such causes of nonperformance and
both parties shall proceed immediately with the performance of their obligations
under this Agreement whenever such causes are removed or cease.

13.10                     Entire Agreement.  This Agreement represents the
entire understanding between the parties with the respect to its provisions and
cancels and supersedes all prior agreements or understandings, whether written
or oral, with respect to the subject matter.  This Agreement may only be
modified or amended by an instrument in writing signed by duly authorized
representatives of the parties.  This Agreement shall be deemed to include all
attachments and exhibits, if any attached hereto.

13.11                     This Agreement is made in Chinese and English, each
Party retaining one copy.  Both Chinese and English versions are equally
authentic.

 

-10-

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Parties hereto cause their authorized representatives to
execute this Agreement on the date first above written:

 

 

Universal Communication Technology (Hangzhou) Company Limited.

 

 

 

 

Name:

 

Position:

 

 

 

 

 

UTStarcom Telecom Co., Ltd.

 

 

 

 

 

Name:

 

Position:

 

 

 

-11-

--------------------------------------------------------------------------------


 

 

Attachment l

The detail of LICENSED TECHNOLOGY shall be as follows:

 

[***]

 

--------------------------------------------------------------------------------


Appendix III

Equipment Purchase Agreement

by and between

Universal Communication Technology (Hangzhou)
Company Limited.,

and

Matsushita Communication Industrial Co., Ltd.

 

--------------------------------------------------------------------------------


 

 

THIS AGREEMENT, dated as of ________, is made and entered into by and between
Universal Communication Technology (Hangzhou) Company Limited (hereinafter
referred to as “JV”), and Matsushita Communication Industrial Co., Ltd.
(hereinafter referred to as “MCI”).

WITNESSETH

 

WHEREAS, MCI owns technologies with respect to [***] (hereinafter referred to as
[***] as a part of infrastructure of the [***]; and

 

WHEREAS, MCI desires to sell equipment to JV and JV desires to acquire such
equipment from MCI to modulate and test [***] developed and manufactured by JV,
and

 

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereto agree as follows:

Article 1                Basic Agreement

 

In accordance with the terms and conditions set forth herein, MCI agrees to
supply to JV the Equipment defined in Article 2 hereof and JV agrees to purchase
such Equipment from the MCI.

Article 2                Equipment

2.1                                 JV desires to purchase from MCI the
following equipment (hereinafter referred to as the “Equipment”) necessary for
the production of BTS:

                [***]

2.2                                 The detailed list of Equipment shall be
designated by MCI and attached hereto as Attachment 1 hereof.

2.3                                 Both parties may discuss otherwise to change
the subject matter hereof in case of any changes in JV’s production and
business.

 

--------------------------------------------------------------------------------


 

2.4                                 Spare parts of Equipment shall be delivered
from MCI to JV together with the Equipment contemplated in this Agreement.  The
detailed list of the spare parts shall be determined later.

2.5                                 Due to the necessity of the production and
operation of JV’s plant, the Equipment shall include new products as well as
second-hand products that have been used in MCI’s plan or that are procured
otherwise.

2.6                                 Any machine, instruments and related goods
consisting of the Equipment may be procured [***].  Such machine, instruments
and related goods procured [***] shall not be included in the subject matter of
this Contract as defined in Article 1 hereto.  The detail of such procurement in
PRC shall be determined later.

Article 3                Orders

3.1                                 MCI shall determine the specifications of
the Equipment of MCI and any other necessary conditions for the purpose of this
Agreement, and submit quotation(s) to JV

3.2                                 After receipt of quotation(s), JV subject to
confirmation of both general manager and deputy general manager of JV shall
issue individual purchase order(s) of the Equipment (hereinafter referred to as
“Individual Purchase Order”) to MCI.  Individual Purchase Order shall become
effective upon acceptance by MCI, and in that event, the terms and conditions of
this Agreement shall be applied to such Individual Purchase Orders.

3.3                                 Order number, model number of the Equipment,
quantity, date of shipment and delivery, price and other matters necessary for
the delivery of the Equipment shall be described in each Individual Purchase
Order subject to the approval by the general manager.

3.4                                 As long as the Individual Purchase Order of
Equipment fulfills the terms and conditions of this Agreement, or unless there
is any reason justifiable to refuse, JV shall issue the Individual Purchase
Order.

3.5                                 In the event of any conflict or
contradiction between the terms of this Agreement and any of the Individual
Purchase Orders, the terms of this Agreement shall govern and prevail.

 

 

-2-

--------------------------------------------------------------------------------


 

3.6                                 The price of the Equipment shall be
established in Japanese Yen or US Dollars in terms of CIF Hangzhou via Shanghai.

Article 4                Payment

 

JV shall, [***] before the shipment of the Equipment by MCI, open an
irrevocable, unalterable and non-transferable letter of credit, issued by the
bank in PRC which is internationally recognized, at sight with MCI as
beneficiary, the value of which shall be [***] of the total contract value.  The
letter of credit shall be payable at sight.

Article 5                Packaging

 

MCI may prepare packing materials (including carton box, labels and printing)
for the Equipment.  The detail of packing shall be determined later.

Article 6                Loading sand Delivery Date of Equipment

6.1                                 The Equipment shall be delivered by MCI to
JV in accordance with progress of localization of production in which such
progress consists of phases as follows:

(1)                                  The first phase shall begin from the start
of operation of JV and end by the end of [***], and subsequently, the second
phase shall end by the end of [***].

(2)                                  In case of the third or fourth phases,
period of each phase is [***] thereafter.

6.2                                 The delivery of Equipment for phases above
shall be made upon the Acceptance of Equipment according to Article 7.1.4
subject to the adjustment based on the business needs.

Article 7                Installation, Testing Operation, Trial Production and
Acceptance of Equipment

7.1                                 Definitions:

 

7.1.1                        “Installation” means assembling the Equipment and
installing them in the plant of JV subject to the adjustment based on the
business needs.

 

7.1.2                        “Testing Operation” means, after the Installation
of Equipment, checking the operation of the Equipment under unloaded and loaded
conditions and also checking whether it satisfies the

 

 

-3-

--------------------------------------------------------------------------------


 

 

                                                performances provided in the
specifications of the Equipment subject to the adjustment based on the business
needs.

 

7.1.3                        “Trial Production” means, prior to the
pre-production in the plant of JV, trial production directed by JV’s technical
personnel of a testing nature by using the materials procured by JV and the
Equipment which passes Testing Operation.

 

7.1.4                        “Acceptance” means acceptance of the delivery of
Equipment of JV after going through Testing Operation and Trial Production, by
checking the performances of the Equipment in accordance with the specifications
of Equipment prepared at the time of quotation of the Equipment, and checking
whether the Equipment properly operates in the plant of JV for production.

7.2                                 MCI shall assist JV to complete the
Installation, Testing Operation, Trial Production and Acceptance of the
Equipment.  If necessary, MCI shall assist JV by using the materials procured by
JV for Testing Operation.

7.3                                 In case problems arise out of the procedure
of Acceptance of the Equipment, both JV and MCI shall discuss with each other
and determine the share of responsibilities after reviewing the cause of such
problems in order to satisfactorily solve the problems and complete the
procedure of Acceptance.

7.4                                 Any expenses in relation to the business
trip(s) made by MCI to JV’s plant necessary for the Installation, Testing
Operation, Trial Production, and Acceptance of Equipment shall be borne by JV.

Article 8                Repair Warranty

8.1                                 MCI warrants that Equipment, whether new
product or not, provided by MCI meets the requirement of the performance
necessary for production of the Equipment in the plant of MCI as well as JV’s
plant for the period provided in Article 8.2.

8.2                                 Warranty period

 

 

-4-

--------------------------------------------------------------------------------


 

 

8.2.1        Warranty for Equipment that is new product

 

During the warranty period, for defects not attributable to JV, MCI shall use
its best effort to repair such defect at no cost to JV.  The warranty period
shall be [***] commencing on the date of Acceptance of Equipment.

 

8.2.2        Warranty for Equipment that is second hand

 

During the warranty period, for defects not attributable to JV MCI shall use its
best effort to repair such defect at no cost to JV.  The warranty period shall
be [***] commencing on the date of Acceptance of Equipment.

8.3                                 After the warranty period expires, MCI
shall, with its reasonable efforts, assist JV to repair or fix any breakdown in
utilizing Equipment, and provide necessary parts for such repair at preferential
prices to be determined by MCI.  However, all the costs in relation to
dispatching engineers of MCI to JV including air fare, transportation and
accommodation, shall be borne by JV.

Article 9                Technical Information

 

MCI shall use its best efforts to provide JV with specifications and instruction
manuals in two (2) copies for each Equipment.  The methods of delivery of such
specifications, manuals and instructions shall be determined by MCI.

Article 10             Technical Support

10.1                           MCI shall dispatch its engineers to JV’s plant
for training engineers of JV in relation to Installation, operation and
maintenance of the Equipment, in accordance with the necessity of such training.

10.2                           MCI may provide training in relation to
Installation, operation and maintenance of the Equipment, in both Japan and
China, at JV’s costs; including air fare, transportation and accommodation.  The
training period shall be decided by both JV and MCI considering the time
necessary for the JV’s engineers to independently operate Equipment for
production.

 

 

-5-

--------------------------------------------------------------------------------


 

10.3                           The training shall be, if provided in the plant
of MCI, held by accepting JV’s engineers or if provided in the plant of JV held
by dispatching MCI’s engineers.

Article 11             Modification

 

MCI may make any modifications and keep JV informed of the modifications and
explain reasons of modifications to the specifications of the Equipment without
the prior written consent of JV.

Article 12             Export Control Regulation

 

In the event that the Equipment and the components, parts and materials thereof
are the object of export regulations of Japan, MCI use its best effort to obtain
the license necessary for JV’s export of such Equipment and the components,
parts and materials.  JV shall furnish, without delay, any information to MCI as
requested by MCI in the event that MCI requires such information from JV for the
purpose of conforming to the Foreign Exchange and Foreign Trade Control Act and
the Export Trade Control Order and the Foreign Exchange Control Ordinance of
Japan.

Article 13             Term

 

This Agreement shall become effective on the date of signature of this Agreement
by both parties and shall continue until terminated pursuant to Article 14.

Article 14             Termination

 

This Agreement and any Individual Purchase Oder may be immediately terminated by
either Party upon written notice to the other:

(1)                                  in the event of a default not attributable
to Force Majeure or a breach by the other Party of any obligation of this
Agreement and/or any Individual Purchase Order hereunder and the failure to cure
such breach within [***]; or

(2)                                  in the event that the performance of this
Agreement and/or any Individual Purchase Order by other Party is wholly
suspended for a period of [***] or more, due to Force Majeure, and thereafter
such suspension is not cured within [***] after notice; or

(3)                                  in the event of insolvency or ceasing its
business of the other party; or

 

 

-6-

--------------------------------------------------------------------------------


 

(4)                                  in the event that the other Party shall be
dissolved, liquidated, declared bankrupt or has commenced proceedings relating
to bankruptcy, creditor composition or reorganization of company, either
voluntarily or otherwise, or any other similar event occurs in the other party.

 

In the event of the termination or expiration of this Agreement, any Individual
Purchase Order which exists prior to such termination or expiration shall be
deemed to be terminated and both parties shall not perform the respective
obligations thereunder.

Article 15             Indemnity

 

[***]

Article 16             Confidential Information

 

All drawings, technical information, data, and other information, and industrial
property rights in Equipment and any other equipment with related components,
parts materials, supplied to JV by MCI in relation to this Agreement
(hereinafter called “Information”) are the property of MCI.  JV shall keep the
Information confidential and shall return all Information (including any copies
thereof) to MCI when requested by MCI.

 

JV shall use the Information only for the purpose of this Agreement.

 

JV shall not allow any third party to use the Information without MCI’s prior
written consent nor allow in any circumstances such third party to use the
Information not for the purpose of this Agreement.

Article 17             Insurance

 

JV shall maintain at its own expense insurance for product liability in the
reasonable amount in US Dollars or equivalents in Chinese currency for bodily
injury and death liability and property damage liability.

 

Such insurance shall be carried during the term of this Agreement, including
extension, [***].  (Coverage should cover injury or damage during the year, even
though claim may be filed at a later date, up to the time limit established by
the applicable statute of limitation laws.)

 

 

-7-

--------------------------------------------------------------------------------


 

Article 18             Force Majeure

 

Neither MCI nor JV shall be liable for failure in the performance of this
Agreement and/or individual purchase orders under this Agreement arising from
war, sabotage, rebellion, riots, hostile activities, accident of transportation,
acts of governmental or quasi-governmental authorities, regulations or
restrictions imposed by law or by court action, fires, explosions, floods,
storms or other catastrophes, or any other cause beyond the control of either
party.

Article 19             Settlement of Disputes

19.1                           In the event a dispute arises in connection with
the interpretation or implementation of this Agreement, both parties shall
attempt in the first instance to resolve such dispute through friendly
consultations.

19.2                           If the dispute is not resolved through friendly
consultations within sixty (60) days after the commencement of discussions, or
such longer period as the parties agree in writing at that time, then
notwithstanding any other provision of this Agreement, any Party may submit the
dispute for arbitration.

 

Any disputes initiated by JV, arising out of or in connection with this
Agreement shall be finally settled by an arbitration in Tokyo, Japan by the
Japan Commercial Arbitration Association (“JCAA”) in accordance with JCAA’s
arbitration rules in effect at the time of arbitration.  Any disputes initiated
by MCI, arising out of or in connection with this Agreement shall be finally
settled by an arbitration in Shanghai, PRC by the China International Economic
and Trade Arbitration Commission (“CIETAC”) in accordance with CIETAC’s
arbitration rules in effect at the time of arbitration.  The award rendered by
the arbitrators shall be final and binding upon the Parties.  The Parties hereto
agree to honor such award.  Any competent court may enforce such award.  All
arbitration costs, including costs for the enforcement of any arbitration award,
shall be borne by the losing Party.

Article 20             Languages

 

This Agreement is made in Chinese and English, each Party retaining one copy. 
Both Chinese and English versions are equally authentic.

 

 

-8-

--------------------------------------------------------------------------------


 

Article 21             GENERAL

21.1                           Notice.  Any written notice either Party may give
the other concerning the subject matter of this Agreement shall be in writing
and given or made by means that obtain a written acknowledgment of receipt. 
Notices shall be sent to the parties at the following addresses, which may be
changed by written notice:

 

To MCI:

Address:4-3-1 Tsunashima-higashi, Kohoku-ku, Yokohama, Japan

Zip Code:223-8639

Attention: Mr. Nobuyoshi Itoh, Director of

Mobile Network Division

Telephone: (8145)-540-5250

Facsimile: (8145)-544-3620

 

To JV:

Address:3, Yile Industrial Park, 129 Wenyi Road, Hangzhou, PRC

Zip Code:310012

Attention: Mr. John Yang, General Manager

Telephone: (86571)-8886-2336

Facsimile: (86571)-8886-2349

 

Notice shall be deemed to have been given or made when actually received, as
evidenced by written acknowledgment of receipt.

21.2                           Assignment, Subcontracting.  Neither this
Agreement nor any rights or obligations hereunder shall be assignable or
subcontracted by JV without MCI’s prior written consent.  Any attempted or
purported assignment in violation of the foregoing shall be void.  Subject to
the foregoing, this Agreement shall be binding upon and inure to the benefit of
the successors and permitted assigns of each party hereto.

 

 

-9-

--------------------------------------------------------------------------------


 

21.3                           Waiver of Terms and Conditions.  Failure to
enforce any of the terms or conditions of this Agreement shall not constitute a
waiver of any such terms or conditions, or of any other terms or conditions.

21.4                           Severability.  Where any provision of this
Agreement is declared invalid, illegal, void or unenforceable, or any changes or
modifications are required by regulatory or judicial action, and any such
invalid, illegal, void or unenforceable provision, or such change or
modification, substantially affects any material obligation of a party hereto,
the remaining provisions of this Agreement shall remain in effect and the
parties shall mutually agree upon a course of action with respect to such
invalid provision or such change or modification to the end that the purposes of
this Agreement are carried out.

21.5                           Survival.  After the expiration or termination of
this Agreement and any Individual Purchase Order for any reason, the provisions
of Article 15, Article 16, Article 17, Article 19 and Article 21 of this
Agreement shall remain in effect.

21.6                           Governing Law.  This Agreement, and the rights
and obligations contained in it, shall be governed by and construed in
accordance with the laws of China, without regard to any conflicts of law
principles that would require tile application of the laws of any other
jurisdiction.

21.7                           No Unreasonable Delay or Withholding.  Where
agreement, approval, acceptance, consent or similar action by MCI or JV is
required, such action shall not be unreasonably delayed or withheld.

Article 22             Entire Agreement

 

This Agreement represents the entire understanding between the parties with the
respect to its provisions and cancels and supercedes all prior agreements or
understandings, whether written or oral, with respect to the subject matter. 
This Agreement may only be modified or amended by an instrument in writing
signed by duly authorized representatives of the parties.  This Agreement shall
be deemed to include all individual purchase orders.

 

 

-10-

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Parties hereto cause their authorized representatives to
execute this Agreement on the date first above written.

 

 

Universal Communication Technology (Hangzhou) Company Limited.

 

 

 

 

Name:

 

Position:

 

 

 

 

 

Matsushita Communication Industrial Co., Ltd.

 

 

 

 

 

Name:

 

Position:

 

 

 

 

 

-11-

--------------------------------------------------------------------------------


Appendix IV

Personnel Assignment Agreement

by and among

UNIVERSAL COMMUNICATION TECHNOLOGY
(HANGZHOU) COMPANY LIMITED,

MATSUSHITA ELECTRIC INDUSTRIAL CO., LTD.

and

MATSUSHITA COMMUNICATION INDUSTRIAL CO., LTD.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

General

 

 

 

 

 

1.

 

Dispatch of MATSUSHITA employees

2.

 

Safety

3.

 

Compensation

4.

 

The salary paid in PRC

5.

 

Remittance to Japan

6.

 

Income tax

7.

 

Business trip

8.

 

Dwelling

9.

 

Transportation

10.

 

Language Study

11.

 

Holidays

12.

 

Medical Care

13.

 

Other Welfares

14.

 

Other Expenses

15.

 

Modification

16.

 

Effectiveness

17.

 

Miscellaneous

 

--------------------------------------------------------------------------------


 

 

Personnel Assignment Agreement

 

This Agreement is made as of _________, 2002, by and among UNIVERSAL
COMMUNICATION TECHNOLOGY (HANGZHOU) COMPANY LIMITED (hereinafter referred to as
the “JV”), MATSUSHITA ELECTRIC INDUSTRIAL CO., LTD. and MATSUSHITA COMMUNICATION
INDUSTRIAL CO., LTD. (hereinafter collectively referred to as “MATSUSHITA”)

 

Whereas, upon the terms and subject to conditions of this Agreement and in
accordance with Article 28 of the JOINT VANTURE CONTRACT (hereinafter referred
to as “JV CONTRACT”), MATSUSHITA desires to provide and dispatch their employees
to the People’s Republic of China (hereinafter referred to as “PRC”) and JV
desires to accept employees provided and dispatched by MATSUSHITA;

 

Whereas during the term of employment in JV the dispatched employee and his/her
family members shall be entitled to receive the treatments and benefits
contained in the “Rules on Overseas Work of MATSUSHITA Employees”;

 

Now, THEREFORE, Parties agree as follows:

Article 1.               Dispatch of MATSUSHITA employees

(1)          In accordance with the JV CONTRACT and the discussions among the
parties of the JV MATSUSHITA shall dispatch to the JV employees competent for
the posts that they shall hold in the JV for the relevant work, and those
employees are referred to as “Dispatched MATSUSHITA Employee” (hereinafter
referred to as “DIME”).

(2)          The term of dispatch shall be set forth in accordance with the JV
CONTRACT (upon conferring with JV)

(3)          JV shall get the prior consent from MATSUSHITA before requesting
DME to perform work assignments out of the scope set forth in the JV CONTRACT or
Technical License Agreement attached to JV CONTRACT as Appendix II.

 

--------------------------------------------------------------------------------


 

Article 2.               Safety

 

During the term of employment in the JV, DME and his/her family members shall
abide by the Laws and Regulations of PRC.  JV shall do its best efforts to
guarantee the safety of the DME and his/her family members.

Article 3.               Compensation

(1)          For compensations for DME during their term of employment in JV, JV
shall be responsible for the salaries (including applicable taxes) to be paid in
PRC and the remittance to Japan and in accordance with the agreement between JV
and MATSUSHITA.

(2)          The compensation for the DME shall be counted from the date when
DME receive the work assignment after arriving in PRC.  In case that such DME
does not work for a full month, his/her salary shall be calculated at a daily
rate, which is one thirtieth (30th) of his/her one month salary per day.

Article 4.               The salary laid in PRC

(1)          The salary of DME in PRC shall consist of the following items, and
the net standard amount paid shall be subject to [***].

 

                [***]

(2)          The Payment of net standard amount received shall be made in U.S
dollars on a monthly basis by JV and such standard amount as of September l of
each year shall be submitted to the board of directors of JV.

(3)          In case of significant changes with respect to the living expenses
in PRC, JV and the board of directors of JV shall have the right to alter the
part of DME’s salary to be paid in PRC.

(4)          JV shall make salary payments to DME on the specified date of each
month in the currency of RMB or U.S. dollar.  The exchange rate shall be [***].

(5)          During the term of dispatch, DME shall be entitled to receive the
normal salary payment when he/she is out for business trips and on holidays.

 

 

-2-

--------------------------------------------------------------------------------


 

(6)          JV shall guarantee to make net salary payments in accordance with
the amount notified by MATSUSHITA.

Article 5.               Remittance to Japan

 

Of the compensations for DME, the remittance to Japan shall be requested in
Japanese Yen in accordance with the amount actually paid in Japan.The requested
amount, based on actual payment made by MATSUSHITA in Japan, will be billed to
JV at the end of June and December of each year.  JV shall remit the required
amounts to MATSUSHITA in Japanese Yen.  JV shall bear all the fees and expenses
occurring in PRC and in relation to such remittance.

Article 6.               Income tax

 

The income tax imposed on DUE, the amount of which shall comply with the
relevant tax laws and regulations of PRC, shall be borne by [***] and paid in
full amount.  (the expenses associated therewith shall be included in
compensations)

Article 7.               Business trip

 

In case that DME takes business trip (in PRE or outside PRC) for JV’s business,
the transportation fee, accommodation expenses, business allowances and any cost
and expenses associated with such business trips, shall be paid or reimbursed by
JV in accordance with the Rules for Business Trip stipulated by JV.

Article 8.               Dwelling

(1)          JV shall provide dwelling with furniture furnished for DME to
living at JV’s cost.  The furniture shall include the following:

Bed, desk, book cabinet, three sets of two sofas and a table for the living
room, dinner table, cupboard, clothes closet, carpet, curtains, lighting
apparatus, refrigerator, vacuum cleaner, washing machine, color TV, video (DVD)
player, air-conditioner (warm and cold) and microwave oven.

(2)          The fees for electricity, water, and gas shall be paid by the
dweller.  The standard of the aforementioned fees shall be calculated in
accordance with that of Hangzhou City.

 

 

-3-

--------------------------------------------------------------------------------


 

(3)          JV shall bear all the accommodation expenses and taxes caused by
DME in four-star hotels, before JV provides him/her with dwellings.

Article 9.               Transportation

 

During the term of a DME working in JV, JV shall furnish gratuitously vehicles
necessary for work and shall endeavor to offer transportation convenience to DME
and his family members.

Article 10.            Language Training

(1)          If the general manager and the deputy general manager of JV deems
it necessary for a DME to learn Chinese for work purpose, JV shall bear all fees
pertinent to such employee’s training.

(2)          If it is necessary for the family of a DME to learn Chinese, [***]
shall be offered to each person until one year elapses, commencing on the date
of receiving training.  If Japanese is not the language used in the school, JV
shall offer [***] to each person with respect to each language.  However, JV
shall not bear fees for training if JV provides DME and his family with
gratuitous language training.

Article 11.            Holidays

(1)          Under one of the following circumstances, DME and his/her family,
after joint permission of the general manager and the deputy general manager,
may enjoy a furlough back to Japan as long as [***] and [***] shall bear any
traveling fees incurred for round trip and the necessary accommodation fees.

 

i.                                          When the DME’s wife, parents, son
and/or daughter, sister and/or brother pass(es) away or falls into critical
condition.

 

ii.                                       When a DME supposed to work in JV more
than two years is preparing for marriage in Japan.

 

iii.                                    When the son and/or daughter of a DME
is/are preparing for marriage in Japan.

 

iv.                                   When the sister and/or brother of a DME or
his/her spouse is/are preparing for marriage.

 

 

-4-

--------------------------------------------------------------------------------


 

 

(2)          The DME and his/her family may enjoy [***] furloughs back to Japan
each year as long as [***] and JV shall bear any traveling fees incurred for
round trip and the necessary accommodation fees.

(3)          Before the DNE’s return to Japan, if his/her son and/or daughter
should come back to Japan to attend examinations held by a secondary school or
by a school at a higher level, his/her son and/or daughter may return to Japan,
accompanied by one guardian, upon the joint approval of the general manager and
the deputy general manager.  JV shall bear any the traveling fee incurred for
round trip.

(4)          For circumstances other than those mentioned above, the general
manager and the deputy general manager may negotiate and determine rewards
during furlough for DME.

Article 12.            Medical Care

(1)          JV shall be responsible for, at its expense, health examination
conducted once a year for DME and his/her family.

(2)          JV shall promptly take measures to provide proper medical care, at
its expense, for DME who is sick or injured during work.  DME may enjoy sick
leave according to the doctor’s diagnosis.

(3)          JV shall offer assistance in language and the selection of doctors
when the family of a DME is sick or injured.

(4)          JV shall bear any traveling fee incurred for round trip, if the
family member of a DNIE sick or injured during work, after the permission of the
general manager and the’ deputy general manager, comes back to Japan for medical
treatment in accordance with the doctor’s advice.

(5)          JV shall bear the following fees, when the wife of a DME who stays
in PRC for more than one year gets childbirth.

 

              •    Normal childbirth: 70% of hospitalization and medical
treatment

 

              •    Abnormal childbirth: 90% of hospitalization and medical
treatment

 

 

-5-

--------------------------------------------------------------------------------


 

Article 13.            Other Welfare

 

JV shall reimburse DNIE and his/her family the following fees:

(1)          Allowance for Arrival

 

DME and his/her family who are supposed to work in JV in PRC for more than one
year may enjoy the following allowances when they arrive in PRC.

 

                [***]

(2)          Allowances for Return to Japan

 

The DME and his/her family who have worked in JV in PRC for more than one year
may enjoy the following allowances when they return to Japan for work.

[***]

(3)          Delivery charges for Personal Belongings

 

JV shall bear delivery charges for personal belongings in accordance with the
following items when the DME and his/her family return to Japan.

[***]

Article 14.            Other Expenses

(1)          MATSUSHITA shall bear the air fare from Japan to PRC for DME and
his/her family’s coming to PRC while JV shall bear the air fare from PRC to
Japan for their return to Japan.

(2)          JV shall make effort to assist DME and his/her family in applying
for the entry & exit procedure, residency procedure and in movement of personal
belongings.  JV shall bear airport construction charges.

(3)          Membership Fees for Japanese.

Both parties understand that he Japanese club is an organization established for
promotion of friendship and assistance among Japanese residing outside Japan. 
If a DME wishes to join in the

 

-6-

--------------------------------------------------------------------------------


 

club, JV shall bear the membership fee for legal person while the individual
DIVE shall bear his/her personal membership fee.

(4)          Local social insurance

If such social insurance as health insurance is available in PRC, Party A shall
effect, at its own cost, health insurance for DME with the permission of the
general manager and the deputy general manager.

Article 15.            Modification

 

This Agreement after consultation may be modified with the consent of Parties
hereto in writing.

Article 16.            Effectiveness

 

This Agreement is valid until the Joint Venture Contract is expired or
terminated.

Article 17.            Miscellaneous

 

This Agreement is made in Chinese and English with three copies, each
Party retaining one copy.  Both Chinese and English versions are equally
authentic.

 

 

-7-

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Parties hereto cause their authorized representatives to
execute this Agreement on the date first above written.

 

 

Universal Communication Technology (Hangzhou) Company Limited.

 

 

 

 

Name:

 

Position:

 

 

 

 

 

Matsushita Electric Industrial Co., Ltd.

 

 

 

 

 

Name:

 

Position:

 

 

 

 

 

Matsushita Communication Industrial Co., Ltd.

 

 

 

 

 

Name:

 

Position:

 

 

 

--------------------------------------------------------------------------------


ARTICLES OF ASSOCIATION

OF

UNIVERSAL COMMUNICATION
TECHNOLOGY (HANGZHOU COMPANY)
LIMITED

 

--------------------------------------------------------------------------------


 

Table of Contents

CHAPTER 1

 

GENERAL PROVISIONS

 

 

CHAPTER 2

 

PURPOSE, SCOPE AND SCALE OF BUSINESS

 

 

CHAPTER 3

 

TOTAL AMOUNT OF INVESTMENT AND THE REGISTERED CAPITAL

 

 

CHAPTER 4

 

BOARD OF DIRECTORS

 

 

CHAPTER 5

 

MANAGEMENT OFFICE

 

 

CHAPTER 6

 

FINANCIAL AFFAIRS AND AUDITING

 

 

CHAPTER 7

 

TAXATION

 

 

CHAPTER 8

 

PROFIT DISTRIBUTION

 

 

CHAPTER 9

 

EMPLOYEES AND LABOR MANAGEMENT

 

 

CHAPTER 10

 

TRADE UNION

 

 

CHAPTER 11.

 

INSURANCE

 

 

CHAPTER 12.

 

TERM, TERMINATION, DISSOLUTION AND LIQUIDATION

 

 

CHAPTER  13

 

RULES AND REGULATIONS

 

 

CHAPTER 14

 

APPLICABLE LAW

 

 

CHAPTER 15

 

SETTLEMENT OF DISPUTES

 

 

CHAPTER 16

 

MISCELLANEOUS

 

 

 

--------------------------------------------------------------------------------


 

Articles of Association

Chapter 1              General Provisions

These Articles of Association are made on the fifth day of July in 2002 in
Yokohama, Japan, in accordance with the Law of the People’s Republic of China on
Sino-Foreign Equity Joint Ventures (the “Joint Venture Law”), the Regulations
for the Implementation of the Law of the People’s Republic of China on
Sino-Foreign Equity Joint Ventures (the “Joint Venture Regulations”) and other
relevant officially published laws and regulations, and the provisions of the
Joint Venture Contact on the Establishment of UNIVERSAL COMMUNICATION TECHNOLOGY
(HANGZHOU) COMPANY LIMITED (hereinafter referred to as the “Company”) made on
the fifth day of July in 2002 in Yokohama, Japan, among UTStarcom Telcom Co.,
Ltd. (hereinafter referred to as “Party A” or “UTS”), and Matsushita Electric
Industrial Co., Ltd. (hereinafter referred to as “Party B” or “MEI”), and
Matsushita Communication Industrial Co., Ltd. (hereinafter referred to as
“Party C” or “MCI”).

MEI, MCI and UTS hereunder are collectively called “Parties” and each a
“Party”.  The Joint Venture Contract on the Establishment of UNIVERSAL
COMMUNICATION (HANGZHOU) TECHNOLOGY COMPANY LIMITED are called “JVC Contract”.

Unless a provision of these Articles of Associations otherwise provides, terms
defined in the JVC Contract shall have the same meanings when used herein.

Article 1

The name of the Company shall be Universal Communication Technology (Hangzhou)
Company Limited in English and [Chinese Characters] in Chinese.  The legal
address of the Company shall be 3 Yile Industrial Park, 129# Wen Yi Road,
Hangzhou,, China.

--------------------------------------------------------------------------------


 

Article 2

The names and addresses of the investors of COMPANY areas follows:

 

 

(1) UTStarcom Telecom Co., Ltd., registered in Hangzhou, People’s Republic of
China, with its legal address at 2,3 Yile Industrial Park, 129# Wen Yi Road,
Hangzhou, China

 

 

 

 

 

Legal representative:

 

Name: Ying Wu

 

 

 

Position: Chairman

 

 

 

Nationality: Chinese

 

 

 

 

 

(2)Matsushita Electric Industrial Co., Ltd., registered in 1006 Kadoma,
Kadoma-shi, Osaka 571-8501, Japan.

 

 

 

 

 

Legal representative:

 

Name:Kunio Nakamura

 

 

 

Position:President

 

 

 

Nationality:Japanese

 

 

 

 

 

(3)Matsushita Communication Industrial Co., Ltd., registered in 4-3-1
Tsunashima-higashi, Kohoku-Ku, Yokohama, 223-8939, Japan.

 

 

 

 

 

Legal representative:

 

Name:Yasuo Katsura

 

 

 

Position:President

 

 

 

Nationality:Japanese

 

Article 3

 

The Company shall be a limited liability company.  The liability of each party
to the Company shall be limited to the amount subscribed and paid into the
registered capital (as defined in Article 8).

 

Article 4

 

The Company is a Chinese corporation and is subject to the jurisdiction and
protection of Chinese law.  Any and all activities engaged in by the Company
shall comply with the laws, rules and regulations of China.

 

-2-

--------------------------------------------------------------------------------


 

Chapter 2              Purpose, Scope and Scale of Business

Article 5

The purpose of establishment of the Company is to cause the Company to engage in
the business described in Article 6 hereof on the principles of maximizing the
profit.

Article 6

The business scope of the Company shall be design and development,
manufacturing, sales, repair service of communication products such as [***].

Chapter 3              Total Amount of Investment and the Registered Capital

Article 7

The total amount of investment of the Company shall be  [***].

Article 8

The registered capital of the Company shall be [***].

Party A’s contribution to the registered capital of the Company shall be RMB in
cash which is equivalent to [***] which accounts for [***] of the total
registered capital of the Company.

Party B’s contribution to the registered capital of the Company shall be [***]
in cash, which accounts for [***] of the total registered capital of the
Company:

Party C’s contribution to the registered capital of the Company shall be [***]
in cash, which accounts for [***] of the total registered capital of the
Company:

Article 9

The Parties hereto shall respectively make all of their contributions to the
registered capital of the Company within [***] following the issuance of the
business license of the Company.

 

-3-

--------------------------------------------------------------------------------


 

Article 10

After the parties have made their respective contributions in accordance with
the foregoing provision, the Company shall, on the basis of a capital
contribution verification report issued by an accounting firm registered in the
PRC and retained by the Company, issue an investment certificate to each Party. 
Such investment certificate shall specify the name of the Company, the date of
the establishment of the Company, the name of the Party and the capital
investment contributed thereby, the dates of each contribution, and the date of
the investment certificate.

Article 11

The balance between the total amount of investment and registered capital of the
Company may, pursuant to the decision of the Board of Directors in accordance
with the business needs of the Company, be raised by the Company through loans
from domestic and/or foreign financial institutions.

Article 12

The Company may increase and reduce its registered capital subject to any
necessary approval of the examination and approval authority.  In case of any
increase of the registered capital, each Party shall have the right to subscribe
to the amount of such additional capital in accordance with its respective
proportional equity interest at the time.  If any Party does not subscribe to
the amount of additional capital in accordance with its proportional equity
interest at the time, the other Party may subscribe to it, in which event
appropriate adjustments shall be made to the ratio of the equity interest of the
Parties.

Article 13

13.1                           Except for transfer of any part of its equity
interest from Party C to Party B, no party may transfer, sell, assign, give or
otherwise dispose of all or any part of its equity interest in the Company
without the express prior written consent of the other Party, the approval of
the Board of Directors, and the approval of the original examination and
approval authority.  In the event a Party intends to assign and transfer all or
part of its investment to any of its affiliated companies affiliates, however,
the other Parties shall grant their consent.

 

-4-

--------------------------------------------------------------------------------


 

13.2                           When one Party to the Company assigns, or
transfers all or part of its equity interest (hereinafter referred to as
“Proposing Party”), the other Parties shall have pre-emptive right to purchase
such equity interest.  If such pre-emptive right is not exercised within the
[***] period, the Proposing Party shall have the right, exercisable after the
expiry of the [***] period or the receipt of the offer to purchase portion of
the equity interest from the other Parties as the case may be, to transfer the
equity interest to the third party at the price, determined based on the latest
audited financial statements and on terms and conditions not more favorable to
such third party than those proposed by the Proposing Party for the exercise of
pre-emptive rights.

13.3                           Upon any transfer by a Party of all or any part
of its equity interest in the Company, the transferring Party shall surrender to
the Company for cancellation its investment certificates issued by the Company,
and the Company shall issue a new investment certificate to the transferee, if
necessary.

13.4                           After the approval of the original examination
and approval authority of any increase or reduction of the registered capital of
the Company or of any transfer of any Party’s interest in the Company,
procedures for registration shall be handled by the Company with the relevant
department of administration for industry and commerce.

Chapter 4              Board of Directors

Article 14

The Board of Directors is established for the Company which represents the
supreme authority thereof.  The date of issuance of the Company business license
shall be the date of the establishment of the Board of Directors of the Company.

Article 15

The Board of Directors shall be composed of [***] members including the
chairman, of which [***] shall be appointed by Party A, [***] shall be appointed
by Party B and the other [***] by Party C.  The chairman of the Board of
Directors (hereinafter referred to as “Chairman”) shall be appointed by [***].

 

-5-

--------------------------------------------------------------------------------


 

Article 16

The term of office for the directors and the Chairman shall be [***] years; the
term of office for the directors may be renewed by the appointing Party.  Each
Party may, by giving [***] of prior written notice to the other Parties, remove
at any time any director whom it has appointed.  If a director is removed during
his term of office, the director succeeding him shall serve for the remaining
term of office of such former director.

Article 17

The Chairman shall be the legal representative of the Company.  Should the
chairman be unable to perform his responsibilities for any reasons, he/she may
authorize any other director to represent the Company temporarily.

Article 18

18.1                           The Board of Directors shall be the highest
authority of the Company and shall have the right to make decisions on all major
and important matters of the Company.

18.2                           Resolutions involving the following matters shall
require the unanimous approval of the directors present, including any proxies
at a duly convened meeting of Board of Directors:

i.                  any amendment or modification of the Articles of
Association.

ii.               increase, assignment or deduction of registered capital and
the adjustment of each Party’s contribution to the registered capital’s ratio.

iii.            merger of the Company with any other economic organization.

iv.           termination, dissolution or liquidation of the Company.

Resolutions involving the following matters shall require an affirmative vote of
at least four fifths (4/5) of the directors present, including any proxies at a
duly convened meeting of Board of Directors:

 

i.                  issuance of any guarantees for the payment obligations of
any person or entity or the making of any other financing arrangements.

 

 

-6-

--------------------------------------------------------------------------------


 

 

ii.

 

approval of an individual loan transaction or aggregate loan transactions on
behalf of the Company.

 

 

 

 

 

iii.

 

approval of capital expenditures or capital commitments with a value exceeding
[***].

 

 

 

 

 

iv.

 

assignment, transfer, sale, lease or other disposition of any business or assets
of the Company with a value exceeding [***] or the taking over or acquisition of
any business or assets of any other person or entity with a value exceeding
[***].

 

 

 

 

 

v.

 

mortgage, pledge or granting of a security interest or other types of liens in
any building, factory, office space or other fixed assets or capital equipment
of the Company with a value exceeding [***].

 

 

 

 

 

vi.

 

addition of items to or change of the scope of business of the Company.

 

 

 

 

 

vii.

 

establishment of any subsidiaries or related legal persons, including but not
limited to representative offices, branch offices and/or subsidiaries.

 

 

 

 

 

viii.

 

reorganization of the management organization of the Company.

 

 

 

 

 

ix.

 

appointment, suspension and dismissal of the general manager, deputy general
manager, chief financial officer as well as his/her scope of authority.

 

 

 

 

 

x.

 

formulation of annual operating plan and marketing policies of the Company.

 

 

 

 

 

xi.

 

formulation of pricing policy for Products

 

 

 

 

 

xii.

 

distribution of profits of the Company

 

 

 

 

 

xiii.

 

execution of any contracts with a performance term of greater than [***] or
involving individually or in the aggregate more than [***].

 

 

 

 

 

xiv.

 

licensing of technology or know-how to or from any third party.

 

 

 

 

 

xv.

 

approval of remuneration and benefits of the general manager, deputy general
manager, and chief financial officer.

 

 

 

 

 

xvi.

 

approval of the annual business plan and annual budget of the Company.

 

 

 

 

 

xvii.

 

approval of the annual auditing report of the Company.

 

 

 

 

 

xviii.

 

approval of any insurance to be carried by the Company

 

 

 

 

 

xix.

 

determination of the Company’s employment plans, employee salary plans,
pensions, fringe benefits and bonus plan.

 

 

 

-7-

--------------------------------------------------------------------------------


 

 

 

xx.           contribution, use or expenditure of the general reserve fund, the
bonus and welfare fund and the enterprise expansion fund to be established under
the PRC laws.

 

xxi.        establishment or change of the accounting system of the Company, or
appointment or dismissal of Company independent financial accountants or legal
counsel.

 

xxii.     other matters submitted to the Board of Directors

Article 19

19.1                           The Board of Directors shall meet at least once
each year.  The First meeting of Board of Directors shall be held within thirty
(30) days from the date of the issuance of the business license of the Company. 
The Chairman shall set the agenda of meetings of the Board of Directors and
shall be responsible for convening and presiding over meetings of the Board of
Directors.

19.2                           The Chairman shall call an interim meeting of the
Board of Directors under a request of at least two (2) directors specifying the
matters to be discussed, and shall notify all directors in writing of the
agenda.

19.3                           The Chairman shall notify each director in
writing of the time, date, place and agenda of any meeting of the Board of
Directors thirty (30) days prior to a regular meeting and twenty (20) days prior
to a special or interim meeting.  However, upon the request of at least three
fifths (3/5) of all the directors, any special or interim meeting of the Board
of Directors may be held without going through such advance notification
procedure, but reasonable time and writing notice shall be given to all the
directors for their attending.

19.4                           Unless otherwise agreed to by the Board of
Directors, all meetings of the Board of Directors shall be held at the Company’s
legal address.

19.5                           Meetings of the Board of Directors may be held by
telephone or other electronic audio means such that all persons participating in
the meeting are able to hear, be heard and communicate with each other at all
times, and participation by a director or his proxy in a meeting by such means
shall constitute presence of such director or his proxy in person at the
meeting.

 

-8-

--------------------------------------------------------------------------------


 

19.6                           Any action to be taken at any meeting of the
Board of Directors may be taken without a meeting of Board of Directors if all
directors consent to such action in writing, and such written consent shall be
filed in the minute book.

19.7                           If the Chairman gets sick or injured and becomes
unable to preside over regular meeting of Board of Directors, another director
specifically authorized by the Chairman shall call upon the aforesaid meeting
and take over the rights and powers of the Chairman.

19.8                           Any director who is unable to attend a meeting of
the Board of Directors for any reason may appoint a proxy in writing, the proxy
may be a director or not, to attend and vote on his/her behalf.  The proxy shall
have the same rights and powers as the director who entrusted him.

19.9                           Majority of the Board of Directors shall be
present in person or by proxy at any meetings of the Board of Directors to form
a quorum.

19.10                     Detailed minutes shall be made for each meeting of the
Board of Directors and be signed by all directors and proxies present at the
meeting.  The minutes shall be written in both Chinese and English, but only the
English text shall be authentic and have legal force.  Minutes shall be kept by
the Company during its term of existence and be made freely available to all
directors and each Party at any time.

19.11                     The traveling expenses, accommodation and other costs
and expenses directly incurred by a director or a proxy in performing its duties
as a director of the Company shall be borne by the Company.

19.12                     Meetings of the Board of Directors shall proceed in
accordance with the agenda determined pursuant to the provisions herein, and
each matter on the agenda shall be discussed appropriately and, if necessary,
put to a decision by way of resolutions.  Any resolutions made at a meeting
conducted by telephone or other means of communication shall be confirmed in
writing by all the persons participating in the meeting no later than seven (7)
days after the meeting and filed in the minute books of the Company.

 

-9-

--------------------------------------------------------------------------------


 

19.13                     All information discussed at meetings of the Board of
Directors shall be treated as confidential and shall not be disclosed to any
third party without the approval of the Board of Directors, unless otherwise
required by law.

Chapter 5              Business Management Organization

Article 20

The Company shall establish a management office under the Board of Directors to
be responsible for the daily operation and management of the Company.  The
management office shall have one (1) general manager and one (1) deputy general
manager.  The general manager shall be nominated by Party A and appointed by the
Board of Directors, while the deputy general manager shall be nominated by
Party C and appointed by the Board of Directors.  The deputy general manager
shall assist the general manager in the daily operation and management of the
Company, and the general manager and deputy general manager shall jointly
organize and lead the daily operation and the management of the Company.  The
Company may set up various departments to be responsible for such matters as
technology, manufacturing, finance, customer services, and administration.

Article 21

The management office shall directly report to the Board of Directors, shall
carry out the decisions of the Board of Directors, and shall organize and lead
the daily operation and management of the Company.  The specific rights and
powers of the management office are prescribed below:

(a)                                  implement JVC Contract and its appendixes,
the Articles of Association and the resolutions made by the Board of Directors.

(b)                                 formulate the annual operating plan and
submit to the Board of Directors for review and approval,

(c)                                  organize and manage the daily operation of
the Company.

(d)                                 submit regularly to the Board of Directors
written reports on the revenue and expenses of the Company.

 

-10-

--------------------------------------------------------------------------------


 

(e)                                  formulate and implement the rules and
regulations on the operation and management of the Company.

(f)                                    appoint and dismiss the department
managers

(g)                                 determine the specific duties and
responsibilities of the deputy general manager and the department managers.

(h)                                 determine the employment and dismissal of
employees other than those to be determined by the Board of Directors, the
policies regarding rewards and punishment, promotion and salaries of employees
and personnel training programs.

(i)                                     approve capital expenditures or capital
commitments or such commitment in the aggregate of less than [***] in any fiscal
year.

(j)                                     formulation of marketing policies of the
Company subject to approval of the Board of Directors;

(k)                                  establishment of policies and procedures
for the management of the Company and change of the structure of the management
organization of the Company subject to approval of the Board of Directors

(l)                                     formulation of the Company’s employment
plans, employee salary plans, pensions, fringe benefits, and bonus plans subject
to approval of the Board of Directors

(m)                               Formulation of contribution, use or
expenditure of the general reserve fund, the bonus and welfare fund and the
enterprise expansion fund to be established under PRC law, subject to approval
of the Board of Directors

(n)                                 approval of any insurance to be carried by
the Company, subject to approval of the Board of Directors

(o)                                 refer matters of importance to the Company
to the Board of Directors for its consideration.

 

-11-

--------------------------------------------------------------------------------


 

(p)                                 handle other matters within the scope of
authorization granted by the Board of Directors.

Article 22

The term of office of the general manager and the deputy general managers shall
be [***], and their term of office may be renewed by the Board of Directors if
they are continuously nominated and recommended by the nominating and
recommending Party.

Chapter 6              Financial Affairs and Auditing

Article 23

The Company shall establish a financial and accounting system in accordance with
PRC laws and the JVC Contract.  Such financial and accounting system and any
major changes thereof shall be subject to the approval of the Board of
Directors.

Article 24

The fiscal year of the Company shall coincide with the calendar year, i.e. from
January 1 to December 31 of each year.  The first fiscal year shall begin from
the date of the establishment of the Company and end on December 31 of that year
and the last fiscal year shall end on the date of the dissolution of the
Company.

Article 25

The accounting of the Company shall be subject to the International Uniform
Regime of Rights and Liabilities and the International Uniform Accounting System
of Debit and Credit.  All accounting records, vouches, books and statements of
the Company shall be made and kept in both Chinese and English.  All financial
statements and reports of the Company shall be made and kept in both Chinese and
English.

Article 26

The Company shall have its account denominated in RMB, but may, if necessary,
also adopt US Dollars or other foreign currencies as supplementary bookkeeping
currencies.  Where RMB is converted to other currencies, the conversion
coefficient [***].

 

-12-

--------------------------------------------------------------------------------


 

Article 27

Allocations for reserve funds and enterprise expansion funds of the Company and
bonuses and welfare funds for staff and workers shall be set aside in accordance
with applicable laws.  The annual proportion of allocations shall be decided by
the Board of Directors according to the financial conditions of the Company and
applicable PRC laws.  The target annual proportion of allocations shall be
[***], subject to change of after-tax profits as determined in Article 32.1

Article 28

The Company shall open RMB and foreign currency accounts with banks registered
in China in accordance with PRC laws.  The foreign exchange matters of the
Company shall be handled in accordance with the provisions of the PRC foreign
exchange laws.

Article 29

The Company shall pay the reasonable costs of preparing regular financial
statements as may be needed by Party A, Party B or Party C.

Chapter 7              Taxation

Article 30

(1)                                  The Company shall pay taxes in accordance
with the laws and regulations of the PRC in relation to taxes of foreign
investment enterprise.

(2)                                  The parties shall apply to obtain the
benefits for the Company, the parties hereto and all of their personnel, for all
of the applicable tax exemptions, reductions, privileges and preferences which
are now or in the future become obtainable under the laws and regulations of the
PRC and under any applicable treaties or international agreements to which the
PRC may now be or may hereafter become a party.

Article 31

The employees of the Company shall pay individual income tax in accordance with
the Individual Income Tax Law of the PRC.  Party A and the Company shall assist
the members of the

 

-13-

--------------------------------------------------------------------------------


 

Management Office and employees dispatched to the Company by Party B or Party C
in relation to the procedure for payment of individual income tax.

Chapter 8              Profit Distribution

Article 32

The Company shall distribute profits to the Parties as follows:

32.1                           Within [***] from the end of each fiscal year,
the Board of Directors shall determine the amount of after-tax profit of the
Company to be reserved for production and operation and the amount of profits to
be distributed to the Parties [***].  Distribution of profits to the Parties B
and C shall be made in Japanese Yen.

32.2                           Losses from previous years must be made up before
any profits from the current year are distributed to the Parties.  The
undistributed profits of the past year(s) may be distributed together with this
year’s profits.

Chapter 9              Employees and Labor Management

Article 33

The recruitment and employment of employees of the Company shall be made in
accordance with the provisions of the Contract and the guidelines adopted by the
Board of Directors and based on the merits of the candidates and shall be
supervised and approved by the general manager subject to the consultation of
the deputy general manager.  However, the Company shall accept employees
dispatched by Party A, Party B or Party C as long as necessary for the purpose
of the JVC Contract in accordance with Personnel Assignment Agreement attached
hereto as Appendix IV.  Dispatched employees from Party A, Party B and Party C
(except the general manager, the deputy general manager, chief financial officer
and deputy department manager of design and development department ) shall be
decided by the general manager based on business needs.

 

-14-

--------------------------------------------------------------------------------


 

Article 34

The Company shall sign labor contracts with its employees, which contracts shall
cover dismissal and resignation, wages, insurance, welfare benefits, rewards,
disciplines, penalties and other matters, in accordance with applicable PRC laws

Article 35

35.1                           Without the consent of the general manager
subject to the consultation of the deputy general manager, no employees of the
Company except those dispatched by either Party B or Party C, shall maintain any
employment relationship, whether contractual or otherwise, with any third party
during their employment with the Company.  In the event any such employee is
found to be maintaining an employment relationship with any third party, the
Company shall have the right to terminate the employment of such employee at any
time without any liability.

35.2                           All personnel of the Company shall be subject to
confidentiality obligations concerning information obtained from the Company and
all the Parties and shall be strictly forbidden from disclosing any of such
information to any third party without the prior authorization and approval of
the general manager and the deputy general manager.

Chapter 10            Trade Union

Article 36

The PRC employees of the Company shall have the right to establish a trade union
and to participate in the activities of such trade union in accordance with the
Trade Union Law of the People’s Republic of China, Articles of Association of
Chinese Trade Union and other relevant regulations applicable to foreign
investment enterprises.

Article 37

The trade union established pursuant to Article 34 hereof has the right to
represent the interests of the employees in signing labor contracts with the
Company and to supervise the execution of labor contracts.  It shall also have
the right to protect the legal rights and material benefits of the employees of
the Company.  The trade union will assist the mediation of disputes arising
between

 

-15-

--------------------------------------------------------------------------------


 

the Company and the employees thereof, and may negotiate such disputes with the
Company if entrusted by the relevant employee.

Chapter 11.           Insurance

Article 38

Insurance of the Company against all risks shall be from the insurance companies
registered within China.  The cover, amount, period, etc of the insurance shall
be proposed by the general manager and the deputy general manager in accordance
with the needs of the Company, subject to approval by the Board of Directors.

Chapter 12.           Term, Termination, Dissolution and Liquidation

Article 39

The duration of the Company shall be [***] commencing from the date on which the
business license of the Company is issued.  An application for the extension of
duration, proposed by one Party and unanimously approved by the Board of
Directors, shall be submitted to the examination and approval authority six
months prior to the expiration date of the term of the Company.

Article 40

40.1                           The Company shall be dissolved and the JVC
Contract shall be terminated in case any of the following situations or
accidents occurs:

(1)                                  the term of JVC Contract expires and is not
extended.

(2)                                  any Party delays to perform its obligations
to contribute in full its subscription of the registered capital pursuant to JVC
Contract and fails to perform the said obligations within [***] commencing from
the date specified in the JVC Contract.

(3)                                  the Company does not generate, as reported
by its audited financial statements, a net profit for [***], after consultation,
the Parties fail to agree on how to improve satisfactorily the financial
situation of the Company.

 

-16-

--------------------------------------------------------------------------------


 

(4)                                  due to an event of force majeure as
stipulated herein, the Company is unable to continue to carry out operations for
[***] from the day the event of force majeure occurs and the Parties fail to
agree on how to improve the situation.

(5)                                  the Company is ordered to close in
accordance with PRC laws because of serious violations of PRC laws.

(6)                                  the operation and business as approved by
the relevant departments of Chinese government are prohibited or significantly
restricted by any government authority.

40.2                           In the event any of the conditions set forth in
(ii) above occurs, any non-breaching Party shall have the right to unilaterally
apply to the examination and approval authority to terminate the JVC Contract
and dissolve the Company.

40.3                           In the event any of the conditions set forth in
any of (iii) through (vi) above occurs, either Party shall have the right to
notify the other Parties in writing and request that the JVC Contract be
terminated and the Company be dissolved.  Upon such request, the Board of
Directors shall within thirty (30) days of such written request, adopt
resolutions for such termination, and the Company shall apply to the relevant
PRC authorities for approval of such termination and dissolution.  Each Party
shall cause the directors it has appointed to vote in favor of such termination
resolutions.

40.4                           In case of termination of the JVC Contract, the
following appendixes shall terminate forthwith.

 

Appendix I: Technical License Agreement by MCI

Appendix II: Technical License Agreement by UTS

Appendix III: Equipment Purchase Agreement

Appendix IV: Personnel Assignment Agreement

Chapter  13           Rules and Regulations

Article 41

The rules and regulations made by the Board of Directors and Management Office
include:

 

-17-

--------------------------------------------------------------------------------


 

(a)                                  Business administration regulations,
including those in respect of the functions and powers of all sub-sections and
the work procedures;

 

(b)                                 Employees regulations;

 

(c)                                  Manpower and payment regulations;

 

(d)                                 Employees’ attendance, promotion, reward,
and punishment regulations;

 

(e)                                  Employees’ welfare regulations;

 

(f)                                    Finance rules;

 

(g)                                 Liquidation procedures where the COMPANY
dissolves;

 

(h)                                 Other rules and regulations where necessary.

Chapter 14            Applicable Law

Article 42

The conclusion, validity, interpretation and implementation of these Articles of
Association and resolution of disputes thereunder shall be governed by the laws
of the PRC.

Chapter 15            Settlement of Disputes

Article 43

43.1                           In the event a dispute arises in connection with
the interpretation or implementation of these Articles, the Parties shall
attempt in the first instance to resolve such dispute through friendly
consultations.

43.2                           If the dispute is not resolved through friendly
consultations within sixty (60) days after the commencement of discussions, or
such longer period as the Parties agree in writing at that time, then
notwithstanding any other provision of these Articles, any Party may submit the
dispute for arbitration.

43.3                           Any disputes initiated by Party A, arising out of
or in connection with these Articles, shall be finally settled by an arbitration
in Tokyo, Japan by the Japan Commercial Arbitration Association (“JCAA”) in
accordance with JCAA’s arbitration rules in effect at the time of arbitration. 
Any disputes initiated by Party B or Party C, arising out of or in connection
with

 

-18-

--------------------------------------------------------------------------------


 

                                                these Articles shall be finally
settled by an arbitration in Shanghai, PRC by the China International Economic
and Trade Arbitration Commission (“CIETAC”) in accordance with CIETAC’s
arbitration rules in effect at the time of arbitration.  The award rendered by
the arbitrators shall be final and binding upon the Parties.  The Parties hereto
agree to honor such award.  Any competent court may enforce such award.  All
arbitration costs, including costs for the enforcement of any arbitration award,
shall be borne by the losing Party.

43.4                           The Parties agree that during the arbitration
proceedings, they shall continue to observe and perform these Articles except
for the provisions subject to or involved in arbitration.

Chapter 16            Miscellaneous

Article 44

Any modification of these Articles of Association shall be adopted by the Board
of Directors by unanimous consent of the directors present including any
proxies, at the meeting, and shall be reported to and ratified by the original
Approval Authority.

Article 45

These Articles of Association have been concluded by execution of six original
copies each in Chinese and English.  Both of the language versions shall be
equally authentic.

Article 46

These Articles of Association shall not take effect unless they win the approval
of the Approval Authority.

Article 47

In case of any inconsistency or conflict between any of the provisions of these
Articles of Association and the provisions of the JVC Contract, the provisions
of the JVC Contract shall prevail.

Article 48

Unless otherwise agreed by the parties the Company shall bear all the costs
incurred in connection with these Articles of Association and all the costs of
the business license application.

 

-19-

--------------------------------------------------------------------------------


 

These Articles of Association are signed in the Chinese language in six (6)
originals and in English language in six (6) originals by the legal or
authorized representatives of the parties on the date first set forth above.

 

UTStarcom Telecom Co., Ltd.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Johnny Chou

 

 

Name: Johnny Chou

 

 

Position: General Manager

 

 

 

 

 

 

 

 

Witnessed by:

/s/ Hong Liang Lu

 

 

 

Name: Hong Liang Lu

 

 

 

Position: President & CEO

 

 

 

UTStarcom, Inc.

 

 

 

 

 

 

 

 

Matsushita Communication Industrial Co., Ltd.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yukio Shohtoku

 

 

Name: Yukio Shohtoku

 

 

Position: Managing Director

 

 

 

 

 

 

 

 

 

 

Matsushita Communication Industrial Co., Ltd.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yasuo Katsura

 

 

Name. Yasuo Katsura

 

 

Position: President

 

 

 

 

-20-

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------
